          Case 2:19-bk-10119-RK                   Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                       Desc
                                                   Main Document    Page 1 of 80

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address


 BARUCH C. COHEN, ESQ SBN 159455
 LAW OFFICE OF BARUCH C. COHEN, APLC
 4929 WILSHIRE BLVD #940
 LOS ANGELES, CA 90010
 (323) 937-4501 Fax (888) 316-6107
 E: baruchcohen@baruchcohenesq.com




     Movant appearing without an attorney
     Attorney for Movant

                                            UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA - Name of DIVISION
                                                                       LOS ANGELES    DIVISION

 In re:                                                                      CASE NO.: 2:19-BK-10119-RK
                                                                             CHAPTER: 11

 DAVID LEE                                                                            NOTICE OF MOTION AND MOTION
                                                                                     FOR RELIEF FROM THE AUTOMATIC
                                                                                        STAY UNDER 11 U.S.C. § 362
                                                                                       (with supporting declarations)
                                                                                             (REAL PROPERTY)

                                                                             DATE: 07/23/2019
                                                                             TIME: 10:30 a.m.

                                                               Debtor(s).    COURTROOM: 10:30 a.m.

 Movant: YCCS, LLC, a Hawaiian Limited Liability Company



1. Hearing Location:
          255 East Temple Street, Los Angeles, CA 90012                                   411 West Fourth Street, Santa Ana, CA 92701
          21041 Burbank Boulevard, Woodland Hills, CA 91367                               1415 State Street, Santa Barbara, CA 93101
          3420 Twelfth Street, Riverside, CA 92501

2. Notice is given to the Debtor and trustee (if any)(Responding Parties), their attorneys (if any), and other interested
   parties that on the date and time and in the courtroom stated above, Movant will request that this court enter an order
   granting relief from the automatic stay as to Debtor and Debtor’s bankruptcy estate on the grounds set forth in the
   attached Motion.

3. To file a response to the motion, you may obtain an approved court form at www.cacb.uscourts.gov/forms for use in
   preparing your response (optional LBR form F 4001-1.RFS.RESPONSE), or you may prepare your response using
   the format required by LBR 9004-1 and the Court Manual.


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                              Page 1                                          F 4001-1.RFS.RP.MOTION
            Case 2:19-bk-10119-RK                     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                           Desc
                                                       Main Document    Page 2 of 80

  4.    When serving a response to the motion, serve a copy of it upon the Movant's attorney (or upon Movant, if the motion
        was filed by an unrepresented individual) at the address set forth above.

  5.    If you fail to timely file and serve a written response to the motion, or fail to appear at the hearing, the court may deem
        such failure as consent to granting of the motion.

  6.    i;;;;J This motion is being heard on REGULAR NOTICE pursuant to LBR 9013-1(d). If you wish to oppose this motion,
               you must file and serve a written response to this motion no later than 14 days before the hearing and appear at
               the hearing.

  7.   D       This motion is being heard on SHORTENED NOTICE pursuant to LBR 9075-1(b). If you wish to oppose this
               motion, you must file and serve a response no later than (date)     and (time)               ; and, you
               may appear at the hearing.

       a.      D    An application for order setting hearing on shortened notice was not required (according to the calendaring
                    procedures of the assigned judge).

       b.      D    An application for order setting hearing on shortened notice was filed and was granted by the court and such
                    motion and order have been or are being served upon the Debtor and upon the trustee (if any).

       c.     D    An application for order setting hearing on shortened notice was filed and remains pending. After the court
                   rules on that application, you will be served with another notice or an order that specifies the date, time and
                   place of the hearing on the attached motion and the deadline for filing and serving a written opposition to the
                   motion.

                                                                                      BARUCH C. COHEN, APLC
       Date: 7/2/19
                 -----
                                                                                      Printed name of law firm (if applicable)
                                                                                      BARUCH C. COHEN

                                                                                      Printed name of individual Movant or attorney for Movant


                                                                                      /s/ Baruch C. Cohen

                                                                                      Signature of individual Movant or attorney for Movant




            This form is mandatory. rt has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 2                                          F 4001-1.RFS.RP.~.'!OT!ON
             Case 2:19-bk-10119-RK                     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                           Desc
                                                        Main Document    Page 3 of 80

                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO REAL PROPERTY

   1.        Movant is the:
              ~ Holder: Movant has physical possession of a promissory note that either (1) names Movant as the payee under
                the promissory note or (2) is indorsed to Movant, or indorsed in blank, or payable to bearer.
              D Beneficiary: Movant is either (1) named as beneficiary in the security instrument on the subject property (e.g.,
                mortgage or deed of trust) or (2) is the assignee of the beneficiary.
              D      Servicing agent authorized to act on behalf of the Holder or Beneficiary.
              D      Other (specify):


  2.     The Property at Issue (Property):

         a.     Address:

                Street address: 840 S. DUNSMUIR AVE
                Unit/suite number.
                City, state, zip code: LOS ANGELES, CA 90036

        b.      Legal description, or document recording number (including county of recording), as set forth in Movant's deed of
                trust (attached as Exhibit _1__):

  3.    Bankruptcy Case History:

        a.     A 12s:]voluntary0 involuntary bankruptcy petition under chapter 07 ~ 11                                 D   12    D   13
               was filed on (date) _1~/7~/~19~--

        b.     D      An order to convert this case to chapter           D7 D        11    D   12   D   13 was entered on (date) _ _ _ __
        c.     D      A plan, if any, was confirmed on (date) _ _ _ __


 4.     Grounds for Relief from Stay:

        a.     ~ Pursuant to 11 U.S.C. § 362(d)(1 ), cause exists to grant Movant relief from stay as follows:
               (1)    D    Movant's interest in the Property is not adequately protected.
                     (A)   D   Movant's interest in the Property is not protected by an adequate equity cushion.
                     (8)   D   The fair market value of the Property is declining and payments are not being made to Movant
                               sufficient to protect Movant's interest against that decline.
                     (C)   0   Proof of Insurance regarding the Property has not been provided to rv1ovant, despite the Debtoi's
                               obligation to insure the collateral under the terms of Movant's contract with the Debtor.
              (2)    D     The bankruptcy case was filed in bad faith.
                     (A)   D   Movant is the only creditor, or one of very few creditors, listed or scheduled in the Debtor's case
                               commencement documents.
                     (B)   D   The Property was transferred to the Debtor either just before the bankruptcy filing or after the filing.
                     (C)   D   A non-individual entity was created just prior to the bankruptcy petition date for the sole purpose of
                               filing this bankruptcy case.
                     (D)   D   Other bankruptcy cases have been filed in which an interest in the Property was asserted.
                     (E)   D   The Debtor filed on!y a few case commencement documents with the bankruptcy petition. Schedules
                               and the statement of financial affairs (or chapter 13 plan, if appropriate) have not been filed.
                     (F) ~ Other (see attached continuation page).


             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                 Page 3                                           F 4001~1.RFS.RP.MOT!ON
            Case 2:19-bk-10119-RK                        Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                        Desc
                                                          Main Document    Page 4 of 80
                    (3)    0      (Chapter 12 or 13 cases only)
                           (A)    0   All payments on account of the Property are being made through the plan.
                                      0 Preconfirmation 0 Postconfirmation plan payments have not been made to the chapter 12
                                      trustee or chapter 13 trustee.

                           {B)   0    Postpetition mortgage payments due on the note secured by a deed of trust on the Property have not
                                      been made to Movant.
                  (4)      0     The Debtor filed a Statement of Intentions that indicates the Debtor intends to surrender the Property.

                 (5)      0      The Movant regained possession of the Property on (date) _ _ _ __
                                 which is 0 prepetition 0 postpetition.

                 (6)      k'SI   For other cause for relief from stay, see attached continuation page.

           b.    18:1     Pursuant to 11 U.S.C. § 362(d)(2)(A), the Debtor has no equity in the Property; and, pursuant to
                          § 362(d)(2)(B), the Property is not necessary to an effective reorganization.

       c.        0        Pursuant to 11 U.S.C. § 362(d)(3), the Debtor has failed, within the later of 90 days after the order for relief or
                          30 days after the court determined that the Property qualifies as "single asset real estate" as defined in
                          11 U.S.C. § 101 (51 B) to file a reasonable plan of reorganization or to commence monthly payments.

       d.        0        Pursuant to 11 U.S.C. § 362(d){4), the Debtor's filing of the bankruptcy petition was part of a scheme to delay,
                          hinder, or defraud creditors that involved:
                 (1)      0      The transfer of all or part ownership of, or other interest in, the Property without the consent of Movant or
                                 court approval; or
                 (2)      0      Multiple bankruptcy cases affecting the Property.

 5.    D         Grounds for Annulment of the Stay. Movant took postpetition actions against the Property or the Debtor.

       a.       0         These actions were taken before Movant knew the bankruptcy case had been filed, and Movant would have
                          been entitled to relief from the stay to proceed with these actions.

      b.        0       Movant knew the bankruptcy case had been filed, but Movant previously obtained relief from stay to proceed
                        with these enforcement actions in prior bankruptcy cases affecting the Property as set forth in Exhibit _ _.

      c.        0       Other (specify):



6.    Evidence in Support of Motion: (Declaration(s) MUST be signed under penalty of perjury and attached to this
      motion)
      a.        The REAL PROPERTY DECLARATION on page 6 of this motion.
      b.        D       Supplemental declaration(s).
      c.        ~ The statements made by Debtor under penalty of perjury concerning Movant's claims and the Property as set
                        forth in Debtor's case commencement documents. Authenticated copies of the relevant portions of the case
                        commencement documents are attached as Exhibit _3__ .
      d.        ~ Other:
                       PAPERS FILED IN THE DEBTOR'S BK CASE: STATUS REPORT [DOC-70]; MOTION TO LEASE
                       REAL PROPERTY [DOC-95]; EXHIBITS 4-5
7.    n         An optional Memorandum of Points and Authorities is attached to this motion.




            This form is mandatory. Jt has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 4                                           F 4001-1.RFS.RP.MOTION
               Case 2:19-bk-10119-RK                     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                           Desc
                                                          Main Document    Page 5 of 80

   Movant requests the following relief:

   1.       Relief from the stay is granted under:             12:111U.S.C.§362(d)(1) 12:111U.S.C.§362(d)(2)                      D    11U.S.C.§362(d)(3).

   2.       1;8:1 Movant (and any successors or assigns) may proceed under applicable nonbankruptcy law to enforce its
                    remedies to foreclose upon and obtain possession of the Property.

  3.       D       Movant, or its agents, may, at its option, offer, provide and enter into a potential forebearance agreement, loan
                   modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its
                   servicing agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.

  4.       D       Confirmation that there is no stay in effect.

  5.      D        The stay is annulled retroactive to the bankruptcy petition date. Any postpetition actions taken by Movant to
                   enforce its remedies regarding the Property shall not constitute a violation of the stay.

  6.      D       The co-debtor stay of 11 U.S.C. §1201(a) or§ 1301(a) is terminated, modified or annulled as to the co-debtor, on
                  the same terms and conditions as to the Debtor.

  7.      ~ The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

  8.      12:1 A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
               of any future bankruptcy filing concerning the Property for a period of 180 days from the hearing on this Motion:
                  D     without further notice, or 12:1 upon recording of a copy of this order or giving appropriate notice of its entry in
                        compliance with applicable nonbankruptcy law.

 9.      D       Relief from the stay is granted under 11 U.S.C. § 362(d)(4): If recorded in compliance with applicable state laws
                 governing notices of interests or liens in real property, the order is binding in any other case under this title
                 purporting to affect the Property filed not later than 2 years after the date of the entry of the order by the court,
                 except that a debtor in a subsequent case under this title may move for relief from the order based upon changed
                 circumstances or for good cause shown, after notice and hearing.

 10. 1;8:1 The order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
           interest in the Property for a period of 180 days from the hearing of this Motion:
                 J:8J   without further notice, or D upon recording of a copy of this order or giving appropriate notice of its entry in
                        compliance with applicable nonbankruptcy law.


 11.    J:8J     The order is binding and effective in any future bankruptcy case, no matter who the debtor may be:
                 J:8J   without further notice, or D upon recording of a copy of this order or giving appropriate notice of its entry in
                        compliance with applicable nonbankruptcy law.

12.     D       Upon entry of the order, for purposes of Cal. Civ. Code§ 2923.5, the Debtor is a borrower as defined in Cal. Civ.
                Code§ 2920.5(c)(2)(C).
13.     i:8I    If relief from stay is not granted, adequate protection shall be ordered.

14.     D       See attached continuation page for other relief requested.
                                                                                        LAW OFICE OF BARUCH C. COHEN, APLC
        Date: 7/2/13
                                                                                        ~R11lo8fl'(!'lc8~~ firm (it applicable)

                                                                                        Printed name of individual Movant or attorney for Movant
                                                                                       Isl BARUCH C. COHEN

                                                                                        Signature of individual Movant or attorney for Movant


               This form is mandatory. rt has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                   Page 5                                           F 4001-1.RFS.RP.MOTJON
                Case 2:19-bk-10119-RK                     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                           Desc
                                                           Main Document    Page 6 of 80

                                                           REAL PROPERTY DECLARATION

                                  CURTIS DEWEESE
     I, (print name of Dec/arant) - - - - - - - - - - - - - - - - - - - - - - - - - - - - · · declare:


     1.        I have personal knowledge of the matters set forth in this declaration and, if called upon to testify, I could and would
               competently testify thereto. I am over 18 years of age. I have knowledge regarding Movant's interest in the real
               property that is the subject of this Motion (Property) because (specify):

               a.       D    I am the Movant.

               b.       D    I am employed by Movant as (state title and capacity):


               c.       ~ Other (specify): I am the managing member of Movant YCCS, LLC ("YCCS").

  2.           a.       ~ I am one of the custodians of the books, records and files of Movant that pertain to loans and extensions of
                          credit given to Debtor concerning the Property. I have personally worked on the books, records and files, and
                          as to the following facts, I know them to be true of my own knowledge or I have gained knowledge of them
                          from the business records of Movant on behalf of Movant. These books, records and files were made at or
                          about the time of the events recorded, and which are maintained in the ordinary course of Movant's business
                          at or near the time of the actions, conditions or events to which they relate. Any such document was
                          prepared in the ordinary course of business of Movant by a person who had personal knowledge of the event
                          being recorded and had or has a business duty to record accurately such event. The business records are
                          available for inspection and copies can be submitted to the court if required.

           b.       D       Other (see attached):


 3.        The Movant is:


           a.       k8l     Holder: Movant has physical possession of a promissory note that (1) names Movant as the payee under the
                            promissory note or (2) is indorsed to Movant, or indorsed in blank, or payable to bearer. A true and correct
                            copy of the note, with affixed allonges/indorsements, is attached as Exhibit _2__.
          b.        D       Beneficiary: Movant is either (1) named as beneficiary in the security instrument on the subject property
                            (e.g., mortgage or deed of trust) or (2) is the assignee of the beneficiary. True and correct copies of the
                            recorded security instrument and assignments are attached as Exhibit _ _ .
          c.        D       Servicing agent authorized to act on behalf of the:
                            D   Holder.
                            D   Beneficiary.
          d.        D       Other (specify):

4.        a.         The address of the Property is:
                     Street address: 840 S. DUNSMUIR AVE.
                     Unit/suite no.:
                     City, state, zip code: LOS ANGELES, CA 90036

          b.        The legal description of the Property or document recording number (including county of recording) set forth in the
                    Movant's deed of trust is:




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                    Page 6                                          F 4001-1.RFS.RP.MOTION
                    Case 2:19-bk-10119-RK                     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                           Desc
                                                               Main Document    Page 7 of 80

     5. Type of property (check all applicable boxes):

                     a.     ~      Debtor's principal residence           b. D                       Other residence
                     c.    D       Multi-unit residential                 d. D                       Commercial
                     e.    D       Industrial                             f. D                       Vacant land
                     g.    ~       Other (specify): BUSINESS PURPOSE LOAN

     6.         Nature of the Debtor's interest in the Property:

                a.         ~ Sole owner
                b.        D      Co-owner(s) (specify):
                c.        D      Lienholder (specify):
               d.         D      Other (specify):
               e.         ~ The Debtor        18:1 did D did not list the Property in the Debtor's schedules.
               f.         D      The Debtor acquired the interest in the Property by D grant deed D quitclaim deed D trust deed.
                                 The deed was recorded on (date) _ _ _ __


 7.            Movant holds a ~ deed of trust                   D judgment lien D other ( s p e c i f y ) - - - - - - - - - - - - - - -
               that encumbers the Property.
               a.         18:1   A true and correct copy of the document as recorded is attached as Exhibit _1__ .
               b.         18:1   A true and correct copy of the promissory note or other document that evidences the Movant's claim is
                                 attached as Exhibit _2__.
               c.         D A true and correct copy of the assignment(s) transferring the beneficial interest under the note and deed of
                            trust to Movant is attached as Exhibit

 8.        Amount of Movant's claim with respect to the Property:
                                                                                           PREPETITION               POSTPETITION                  TOTAL
               a.          Principal:                                                 $                          $                           $ 365,000
               b.          Accrued interest:                                          $                          $                           $ 47 754
           c.              Late charges                                               $                          $                           $
           d.              Costs (attorney's fees, foreclosure fees, other
                           costs):                                                    $                          $                           $    18,265
           e.              Advances (property taxes, insurance):                      $                          $                           $
           f.              Less suspense account or partial balance paid:             $[                     l   $(                     l    $[                 l
           g.         I TOTAL CLAIM as of (date): 3-1 s~ a.011 I$                                                                           I $431.019
           h.              D Loan is all due and payable because it matured on (date) _ _ _ __

9.        Status of Movant's foreclosure actions relating to the Property (fill the date or check the box confirming no such action
          has occurred):
          a.          Notice of default recorded on (date) 9/11/18                   or D none recorded.
          b.         Notice of sale recorded on (date) 12/11/18                   orD none recorded.
          c.         Foreclosure sale originally scheduled for (date) 1/8/19                       or D none scheduled.
          d.         Foreclosure sale currently scheduled for (date) _ _ _ _ _ or~ none scheduled.
          e.         Foreclosure sale already held on (date)                               or D none held.
          f.         Trustee's deed upon sale already recorded on (date)                                  or D none recorded.


                    This form ls mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                        Page 7                                           F 4001w1.RFS.RP.rv10TIOt-I
           Case 2:19-bk-10119-RK                       Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                         Desc
                                                        Main Document    Page 8 of 80

   10. Attached (optional) as Exhibit _ _ is a true and correct copy of a POSTPETITION statement of account that
       accurately reflects the dates and amounts of all charges assessed to and payments made by the Debtor since the
       bankruptcy petition date.

   11. ~ (chapter 7 and 11 cases only) Status of Movant's loan:
          a.     Amount of current monthly payment as of the date of this declaration: $_5~0~1~8~.7~5~---- for the month of
                 JULY            20.1.ll_.
          b.     Number of payments that have come due and were not made: j l _ . Total amount: $_6~0=2;25~-----
          c.     Future payments due by time of anticipated hearing date (if applicable):
                An additional payment of$                           will come due on (date)            , and on the _ _ day
                of each month thereafter. If the payment is not received within _ _ days of said due date, a late charge of
                $                        will be charged to the loan.

          d.    The fair market value of the Property is $ 1 554 000                           , established by:
                (1)   0    An appraiser's declaration with appraisal is attached as Exhibit _6__.
                (2)   0    A real estate broker or other expert's declaration regarding value is attached as Exhibit _ _ .
                (3)   0    A true and correct copy of relevant portion(s) of the Debtor's schedules is attached as Exhibit _3__.
                (4)   0    other (specify):
                           SEE ATTACHED DECLARATION OF EIGHT (8) VALUE WEBSITES OF $1,554,000.00

      e. Calculation of equity/equity cushion in Property:

                Based upon 0 a preliminary title report 0 the Debtor's admissions in the schedules filed in this case, the
                Property is subject to the following deed(s) of trust or lien(s) in the amounts specified securing the debt against
                the Property:
                                                                                           Amount as Scheduled              Amount known to
                                                      Name of Holder
                                                                                             by Debtor (if any)           Declarant and Source
          1st deed of trust:         !U.S. BANKl Selena Finance                           $ 625,000                       $ 667.814.13
          2nd deed of trust:         YCCS                                                 $ 400,000                       $ 451,094
          3rd deed of trust:                                                              $                               $
          Judgment liens:                                                                 $                               $
          Taxes:                    LA COUNTY TAX                                         $ 1023                          $
          Other:                                                                          $                               $
          TOTAL DEBT:$ 1,118,908

     f.        Evidence establishing the existence of these deed(s) of trust and lien(s) is attached as Exhibit _3__ and
               consists of:
               (1)    D   Preliminary title report.
               (2)    0   Relevant portions of the Debtor's schedules.
               (3)    D   Other (specify):

    g.         ~ 11U.S.C.§362(d)(1)- Equity Cushion:
                     I calculate that the value of the "equity cushion" in the Property exceeding Movant's debt and any lien(s)
                     senior to Movant's debt is $ 435 092                                  and is 28     % of the fair market value
                     of the Property.

    h.         ~ 11 U.S.C. § 362(d)(2)(A) - Equity:
                     By subtracting the total amount of all liens on the Property from the value of the Property as set forth in
                     Paragraph 11 (e) above, I calculate that the Debtor's equity in the Property is $=2~7~9~6~9=2_ _ _ _ _ _ __



           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                               Pages                                           F 4001-1.RFS.RP.MOT!ON
              Case 2:19-bk-10119-RK                      Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                           Desc
                                                          Main Document    Page 9 of 80

          i.       ~ Estimated costs of sale: $_1_5_5~,4_0_0_ _ _ _ _ (estimate based upon _1c.:O:____ % of estimated gross sales
                       price)
          j.       [8J The fair market value of the Property is declining because:
                        BORROWER IS NOT PERFORMING DEFERRED MAINTENANCE. MARKET CONDITIONS ARE
                        SOFTENING

  12.     D       (Chapter 12 and 13 cases only) Status of Movant's loan and other bankruptcy case information:
         a.       A 341(a) meeting of creditors is currently scheduled for (or concluded on) the following date: _ _ _ __
                  A plan confirmation hearing currently scheduled for (or concluded on) the following date:. _ _ _ __
                  A plan was confirmed on the following date (if applicable): _ _ _ __
         b.       Postpetition preconfirmation payments due BUT REMAINING UNPAID since the filing of the case:
                   Number of         Number of          Amount of Each Payment
                                                                                                        Total
                   Pavments         Late Charaes            or Late Charae
                                                        $                                   $
                                                        $                                   $
                                                        $                                   $
                                                        $                                   $
                                                        $                                   $
                                                        $                                   $
                                                        $                                   $
                                                        $                                   $
                 (See atlachment for additional breakdown of information attached as Exhibit                                .)
         c.      Postpetition postconfirrnation payments due BUT REMAINING UNPAID since the filing of the case:
                   Number of        Number of           Amount of each Payment
                                                                                                       Total
                   Pavments        Late Charaes            or Late Charae
                                                        $                                   $
                                                        $                                   $
                                                        $                                   $
                                                        $                                   $
                                                       $                                    $
                                                        $                                   $
                                                       $                                    $
                                                       $                                    $
     d.         Postpetition advances or other charges due but unpaid:                                            $
                (For details of type and amount, see Exhibit ___J
     e.         Attorneys' fees and costs:                                                                        $
                (For details of type and amount, see Exhibit _ _)
    f.          Less suspense account or partial paid balance:                                                    $[
                                     TOTAL POSTPETITION DELINQUENCY:                                              $
    g.          Future payments due by time of anticipated hearing date (if applicable): _ _ _ _ _.
                An additional payment of$                        will come due on               , and on
                the _ _ day of each month thereafter. If the payment is not received by the _ _ day of the month, a late
                charge of $                 will be charged to the loan.

    h.          Amount and date of the last 3 postpetition payments received from the Debtor in good funds, regardless of how
                applied (if applicable):
                 $                          received on (date) _ _ _ __
                $                           received on (date) _ _ _ __
                $                           received on (date) _ _ _ __
    i.         D    The entire claim is provided for in the chapter 12or13 plan and postpetition plan payments are delinquent.
                    A plan payment history is attached as Exhibit _ _. See attached declaration(s) of chapter 12 trustee or
                    13 trustee regarding receipt of payments under the plan (attach LBR form F 4001-1.DEC.AGENT. TRUSTEE).
               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                   Page9                                            F 400i-i.RFS.RP.iviOTiON
          Case 2:19-bk-10119-RK                     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                           Desc
                                                    Main Document     Page 10 of 80

   13.    D        Proof of insurance regarding the Property has not been provided to Movant, despite the Debtor's obligation to
                   insure the collateral under the terms of Movant's contract with the Debtor.

   14.    D       The court determined on (date)                  that the Property qualifies as "single asset real estate" as defined in
                  11 U.S.C. § 101 (51 B). More than 90 days have passed since the filing of the bankruptcy petition; more than 30
                  days have passed since the court determined that the Property qualifies as single asset real estate; the Debtor
                  has not filed a plan of reorganization that has a reasonable possibility of being confirmed within a reasonable
                  time; or the Debtor has not commenced monthly payments to Movant as required by 11 U.S.C. § 362(d)(3).

  15.    D        The Debtor's intent is to surrender the Property. A true and correct copy of the Debtor's statement of intentions is
                  attached as Exhibit _ __

  16.    0     Movant regained possession of the Property on (date) _ _ _ _ _ , which is                          0   prepetition     D   postpetition.

  17.    D     The bankruptcy case was filed in bad faith:

         a.    0         Movant is the only creditor or one of few creditors listed in the Debtor's case commencement documents.

         b.   0       Other bankruptcy cases have been filed in which an interest in the Property was asserted.

         c.   0      The Debtor filed only a few case commencement documents. Schedules and a statement of financial affairs
                     (or chapter 13 plan, if appropriate) have not been filed.

        d.    D      Other (specify):




 18.    D     The filing of the bankruptcy petition was part of a scheme to delay, hinder, or defraud creditors that involved:
              a.     0      The transfer of all or part ownership of, or other interest in, the Property without the consent of Movant or
                            court approval. See attached continuation page for facts establishing the scheme.
              b.     0     Multiple bankruptcy cases affecting the Property include:
                     1.    Case name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                           Chapter:__           Case number: - - - - - - - - -
                           Date dismissed:                   Date discharged:                                 Date filed: _ _ _ __
                           Relief from stay regarding the Property       D was D was not             granted.

                    2.     Case name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                           Chapter: _ _        Case number: - - - - - - - - -
                           Date dismissed:                        Date discharged:                           Date filed: _ _ _ __
                           Relief from stay regarding the Property       D was D was not            granted.
                    3.     Case name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                           Chapter:__          Case number:---------
                           Date dismissed:             Date discharged:                                      Date filed: _____
                           Relief from stay regarding the Property       0   was    D   was not granted.

              D     See attached continuation page for information about other bankruptcy cases affecting the Property.
              D     See attached continuation page for facts establishing that the multiple bankruptcy cases were part of a
                    scheme to delay, hinder, or defraud creditors.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                              Page 10                                          F 4001-1.RFS.RP.rJIOTION
         Case 2:19-bk-10119-RK                    Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                            Desc
                                                  Main Document     Page 11 of 80

  19.   D    Enforcement actions taken after the bankruptcy petition was filed are specified in the attached supplemental
             declaration(s).
        a.   D    These actions were taken before Movant knew the bankruptcy petition had been filed, and Movant would
                  have been entitled to relief from stay to proceed with these actions.
        b.   D   Movant knew the bankruptcy case had been filed, but Movant previously obtained relief from stay to proceed
                 with these enforcement actions in prior bankruptcy cases affecting the Property as set forth in Exhibit _ _ .
        c.   D   For other facts justifying annulment, see attached continuation page.

  I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



    7/2/19                          CURTIS DEWEESE                                                             SEE ATTACHED
   Date                                Printed name                                                      Signature




         This fonn is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                             Page 11                                         F 4001-1.RFS.RP.iviOTiOt~
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                 Desc
                          Main Document     Page 12 of 80


  1                  (CONTINUED) DECLARATION OF CURTIS DEWEESE
  2   20.   Movant is seeking relief for cause under Section 362(d)(1) for lack of adequate protection
  3         and Section 362(d)(2) for lack of equity because the Debtor has not made any
  4         post-petition payments to Movant, the Debtor will not be able to pay YCCS all sums
  5         which are due under the Note on the maturity date of December 1, 2019 and because the
  6         current equity cushion for the secured creditor is only 18% and will shortly be reduced to
  7         only 12% as detailed herein.
  8   21.   The Note is secured solely by the Property, which is the Debtor's principal residence, and
  9         consequently, Section 1123(b)(5) precludes the Debtor's plan from modifying Movant's
 10         rights under the Note. YCCS will not consent to any modification of the Note.
 11   22.   The Debtor's most recent status report ("Report") dated May 1, 2019 [Docket No. 70], a
 12         copy of which is attached as Exhibit 4, provides clear information regarding how the
 13         Debtor wished to deal with Movant's claim. In response to the question of what the
 14         Debtor hopes to accomplish in the case, the Debtor states, "Debtor intends to negotiate
 15         cure agreements with the various lenders and then propose a Chapter 13 style plan,." See
 16         Report, 4:14-16. When addressing principal disputes/problems and proposed solutions,
 17         the Debtor claims he "needs a bit of time to negotiate with secured creditors before filing
 18         a plan." See Report, 4:18-23. When asked when he intends to file a plan and disclosure
 19         statement, the Debtor states he "needs approximately 5 months to contact various lenders
 20         in an attempt to negotiate plan terms. Debtor requests that the Plan due date be set for
 21         September 2019." See Report, 6:9-12.
 22   23.   All of the Debtor's options are based on negotiating a deal with YCCS. The Debtor and
 23         Movant, through counsel, engaged in discussions regarding a possible modification of the
 24         Note. Those discussions were not fruitful. YCCS does not wish to negotiate with the
 25         Debtor regarding a cure agreement or a chapter 13 style plan, which would provide
 26         payment over several years. Movant wants to be paid on or before its note matures on
 27         December 1, 2019, as required under the express terms of its Note. Debtor has made no
 28         payments to Movant for twelve (12) months.
      24.   On June 26, 2019, the Debtor filed his Notice of Motion and Motion for Order
Case 2:19-bk-10119-RK      Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                  Desc
                           Main Document     Page 13 of 80


  1         Authorizing Debtor to Enter Into a Month to Month Lease and to Pay for Moving
  2         Expenses Section 363 (the "Lease Motion") [Docket No. 95], a copy of which is attached
  3         as Exhibit 5. The Lease Motion affects the Property which is the subject of this Stay
  4         Motion. YCCS will be filing an Objection to the Lease Motion and now raises some
  5         concerns regarding the Lease Motion.
  6   25.   The Lease Motion inaccurately states the explicit language of its underlying exhibit
  7         documents. The exhibits include an Exhibit (Application to Employ the Rental Girl as
  8         Broker) to the Lease Motion. This exhibit contains the proposed lease listing agreement
  9         which is for a minimum ONE YEAR tenancy lease, NOT a month-to-month lease as
 10         stated in the Lease Motion. Contrary to his assertions in the Lease Motion, the Debtor's
 11         having a one year lease or a month-to-month short term lease with a non-debtor is not in
 12         the best interests of the proposed tenant, the Estate, and the creditors of the Estate,
 13         including YCCS. Assuming that the Court grants the Stay Motion, the Property could be
 14         sold by September 1, 2019, possibly sooner. A hearing on the Lease Motion will not be
 15         heard until late July, at the earliest. What purpose does it serve to have a tenant come to
 16         rent the Property for a month, possibly two? The tenant will have to move a second time
 17         and incur additional cost and expense.
 18   26.   From the Estate's perspective, there is likewise no benefit. The current monthly property
 19         expenses for the 1st and 2nd note holders per their respective proof of claims total
 20         $11,705/month. In a best case scenario, the additional rent of a month or two at
 21         $6,000/month, less the moving expenses of $600, less one month's leasing commission
 22         due per the Debtor's leasing agreement exhibit ($6,000), plus the Debtor's outside
 23         housing expense of $3,000/month creates additional negative cash flow to the Estate. 1
 24         This negative cash flow would be exacerbated if the property was not rented immediately
 25         upon being vacated and that there will be no costs or fees in readying the Property for the
 26
 27         1
              The Debtor’s Cash Flow exhibit showing $4-5k/month net cash flow; is not
 28   reasonable to expect that the housing expense of $11,705/month can be supported and
      therefore another reason for the stay to be lifted.

                                                       2
Case 2:19-bk-10119-RK       Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                   Desc
                            Main Document     Page 14 of 80


  1          new tenants. A further downside for the Estate is possible liability for tenants occupying
  2          the Property, the increased cost of insurance, and potential damage to the Property by
  3          individuals who are not owners of the Property.
  4   27.    From Movant's perspective, having tenants on the Property adds a level of complexity to
  5          what otherwise would be a straightforward foreclosure. There is no assurance that the
  6          tenants would vacate the Property voluntarily; Movant would have to file an adversary
  7          proceeding to have the tenants vacate the Property or go to state court and proceed with
  8          an unlawful detainer action, both of which procedures are time-consuming and expensive.
  9          Then, too, if the tenants damage the Property, there would be costs of repairs and possible
 10          delay in the sale of the Property. Finally, if one was suspicious, one might think that the
 11          proposed lease of the Property was a ploy to have the Property be exempt from the
 12          requirements of Section 1123(b)(5) because the Property would no longer be Debtor's
 13          principal residence. In looking at all the factors, and suspicions aside, it simply is not in
 14          anyone's best interest to approve a 1-year lease of the Property. 2
 15   28.    Movant's secured debt equity cushion has been severely reduced and should be granted
 16          relief from stay. Debtor has not received any loan payments for the last twelve (12)
 17          months and further delays are without merit. Based upon the amounts stated under the
 18          proofs of claim filed by the 1st trust deed holder and our 2nd trust deed position, the
 19          current amounts due are $1,118,908 with amounts of approximately $11,705 being
 20          incurred for each month going forward without relief. Based upon an average of eight(8)
 21          real estate online appraisal value estimates, the property's current market value is
 22          $1,554,000 (See Exhibit 6 attached). Should a sale occur for that market value amount,
 23          the proceeds would be as follows.
 24   ///
 25
 26          2
             YCCS believes that the Debtor is being disingenuous when he refers to the lease
 27   as month-to-month and then seeks to hire a broker (at a cost of $6K not disclosed in the
      Motion) for a 1-year lease. Having it be a year lease violates the existing terms of the
 28   deed of trust and provides great opposition to the soon-to-be-filed opposition to the Lease
      Motion.

                                                        3
Case 2:19-bk-10119-RK       Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                  Desc
                            Main Document     Page 15 of 80


  1          a.      Sales Price:                   $1,554,000

  2          b.      Less: Selling Costs @10%        ($155,400)

  3                  Subtotal Proceeds:             $1,398,600

  4                  Less: 1st TD, US Bank          ($667,814) (7/1/19)

  5                  Less: 2nd TD,YCCS(Movant) ($451,094) (7/1/19)

  6          c.      Equity Cushion:          $279,692 or 18% as of7/l/19

  7          d.      Less: Interim carry due at $11,705/month for est. 6 months

  8                          ($70,230)

  9          e.      Less: Est. Legal, misc. 1st/2nd to closing($20,000)

 10          f.      Equity Cushion at sale          $189,462 or 12% as of 1/1/20

 11   29.    Should the real estate market continue to soften as has been the case over the last year, the

 12          secured debt will be further at risk below this 12-18% equity cushion.

 13   30.    YCCS has shown cause to grant relief from stay to proceed with the sale of the Property

 14          as soon as possible. The Stay Motion should be granted.

 15

 16
 17          I declare under penalty of perjury under the laws of the United States of America that the

 18   foregoing is trne and correct and that this Declaration was executed on July 2, 2019.

 19

 20
 21
                                                           _CURTIS Dr;JYEESE
                                                                          ~
 22
 23

 24

 25

 26

 27

 28


                                                       4
Case 2:19-bk-10119-RK   Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                        Main Document     Page 16 of 80




                    EXHIBIT -1
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 17 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 13 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 18 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 14 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 19 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 15 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 20 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 16 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 21 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 17 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 22 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 18 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 23 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 19 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 24 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 20 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 25 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 21 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 26 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 22 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 27 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 23 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 28 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 24 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 29 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 25 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 30 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 26 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 31 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 27 of
                                            39
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 32 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 28 of
                                            39
Case 2:19-bk-10119-RK   Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                        Main Document     Page 33 of 80




                    EXHIBIT-2
Case 2:19-bk-10119-RK                                         Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                           Desc
                                                              Main Document     Page 34 of 80

          Case 2:19-bk-10119-RK                                    Claim 12        Filed 03/15/19       Desc Main Document                    Page 9 of
                                                                                         39
                                                                                                                      ---
                                    NOTE SECURED BY A DEED OF TRUST
      Loan Nu1nbcr: 2017-0925                                                    Nove111ber ! 4, 2017                     LOS ANGELES, California
      APN # 5089-020-012

                                                             840 South Ounstnuir Avenue Los Angeles CA 90036
                                                                                   Property Address

    l. BORROWER'S PROMISE TO PAY
        In relurn for a loan thal l have received, J pron1ise to pay $3651000.00 (THREE HUNDRED SIXTY-FIVE Tf!OUSA1VD AND 001100
   DOLLARS). (this ainount \-Viii be called "principal"), plus intercsl, lo the order of YCCS LLC 1 a Ha\vaiian limited liability company
   (who will be called "'Lender''). I understand lhat the Lender inay transfer this Note. The Lender or anyone else \\ ho takes this Note by
                                                                                                                              1



   translCr and \Vho is entitled to receive pay111ents under this Note \Viii be called the "Note Holdcr(s)."
   2. INTEREST
          I \\•ill pay interest at a yearly rate as described in paragraph 3 below,
   Interest con1mences on date Lendel' funds are received, and if paragraph 3 reflects more than one interest rate during the Joan term, the
   rate \-Vil I change on the dale vthich is one ( 1) calendar month before each Payment Start Date.
        Interest \-Viii be charged in arrears on unpaid principal until the full amount of principal has been paid.
   I also agree to pay interest at the rate described in paragraph 3 belo\v on the prepaid finance charges \-Vhich are a part of the principal.
  3. PAYMENTS
      My payn1enls arc Ii'.! Interest Only D Fully An1ortized                             0 Other
      I will 111akc n1y payments each month as follows:

                    Number of                                                                              lnter~st               Payment
                                                                   Payment S'tart Oates                                           Amounts
                    Pavments                                                                                Rates
                         23           Monthly beginning January I, 2018                                         11.50%                 $3,497.92
                          I           December l, 2019                                                          I 1.50%              $368,497.92

        1,.,,j!J 1nake these payn1ents until I have paid al! of the principal and interest and any other charges that I may O\VC \lnder th6 Note.
  If on 11/0112019 ("Due Date") I still O\VC amounts under this Note (balloon balance), J \Vi!! pay all those amounts, in full, on that date.
        I will make n1y payments payable to *Pacific Private l\1oney, Inc., 1555 Grant Avenue Novato CA 94945*, or al a different place
  if I am notiticd by lhe Note Holder or the Agent for the Note Holder.

 4. EXTENSION OF TERM UPON MATURlTY
       Borro\-ver does not have the unilateral right to extend the term of this Joan beyond the loan Due Date. Ho\.Vever, on the condition
 that Borrower is in Good Slanding (defined below), lender may, in its sole determination, agree to grant an extension of time on the
 loan Due Date. In the event of Lender's approval, the extension of time allowed shall be for up lo two 90..day extensions at a cost of
 processing fee of$ J ,495.00 plus One point ( 1.00~11;1) for each 90 days (the "Extension Fee"), calculated on the outstanding principal
 loan balance. The Extension Fee shall be charged-aulomatically, v.•ithout notice, and shall be added to Lender's demand upon payoff.
 The Ex lens ion Fee shall be due and payable \vhether or not Lender fbrmally approves the extension.
       For this purpose, Good Standing is defined as I) all 1nonthly paytnents have been made on tin1e as agreed, and 2) property taxes
 an       crly insurance rirc paid current.




5. BORROWEH'S FAILURE TO PAY AS HEQUIRED
      (A) Late Chai:ge For Overdue P.ay1nents. If I do not pay lhe J'ul! a1nount of each n1onthly payn1cnt by the end of lO calendar days
afler the date it is due, I \Vil! pay a late charge to the Note Holder. The a1nount of the charge will be 10.000°/o of my overdue payment or
U.S. $349.80, whichever is n1ore. I 'viii pay this late charge only once on any late payment.
      Jn the event a balloon pay1nent is delinquent more than 10 days after the date it is due, I agree to pay a !ate charge in an amount equal
to the maximuin late charge that could have been assessed \-vith respect to the largest single monthly installment previously due, other
than the balloon pay1nent, multiplied by the sum of one plus the nu1nber of months occurring since the late payment charge began to
accrue.
     J agree that the late charge payable pursuant to this paragraph represents a fair and reasonable estimate, taking into account all
circu1nstance5 existing on the dale of this Note, of the additional expenses Note Lender \.Viii incur by reason of such late payincnl. The
late charge is payable in addition to, and not in lieu of, any interest payable at the Default Rate pursuant to Paragraph 4(B).

Pacific   P1iv~to   Money, Inc. Caf BRE: 601891444; NMLS #945581                                                                       2017-0925 /LEE
PPM Noto                                                                                                                                    Page 1 of4
Case 2:19-bk-10119-RK                                        Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                           Desc
                                                             Main Document     Page 35 of 80

      Case 2:19-bk-10119-RK                                   Claim 12   Filed 03/15/19         Desc Main Document                        Page 10 of
                                                                                39



            (B) Default and Acceleration
            1 uncondiliona!ly agree NOT to defer or accrue any interest on any note, 1nortgage or lien that is senior to the Deed ofTrusl securing
      this loan. In the event I allo\.v ally interest to accrue or be deferred of an existing Note1 \vhich is in superior lien position, then such an
      event, \Vhcther by omission or comn1ission, shall be deemed a inaterial default under the Pron1issory Note and Deed ofTrust, and Lender
      shall be entilled to all re1nedics available to Lender under said Note, Deed of Trust and any other ren1edies available at law or in equity.
      ~~rio2te accelerates the maturity date or calls the note for any reason, then this Note shall become immediately due and




             =·ow•r's lnitinls

           If I do not pay the Cul! mnount of each n1onthly payn1enl due under this Note by the date staled in Section J above, I will be in
    default, and the Nole Lender n1ay den1and that I pay in11nediatcly all mnounls that I owe under this Note.
           Even it: at a time when I an1 in default, the Nole Lender docs not require me to pay im1nediately in full as described above, the Note
   Lender will still have the right to do so if I ain in default al a later time.
          In the event of a default under the terms of this Note, including but not limited to: (a) non-payn1ent of any installinent of principal
   or interest within Ten ( 10) days of its designated due date; (b) failure to pay insurance premiun1s or properly taxes \-Vhen they become
   due; (c) transfer of title; or (d) that this Note is not paid in full on or before the due date, then any unpaid principal balance of the Joan al
   the time of defaull shall bear interest at the rale of f!VE percent (S.000 1Vo) (the "Default Rate") above the herein staled note rate,
   automatically and without notice, from the ti1nc of default, until this Note has been paid in full, or until the specific default hus been
   cured. If I do not pay the full amount of the outstanding balance of the loan at maturity (the "balloon balance" referenced in Paragraph 3
  above), the Default Rate \Viii automatically apply to all interest accrued thereafter \Vithout demand by the Note Lender. J further agree
  that the increase in the rate of interest payable under this Note to the default rate represents a fair and reasonable estin1ale, taking into
  account all circu1nstances existing on Lhe date of this Note, of the additional cost and expense Note Lender '-viii incur by rea.:;on of my
  delinquent payment and the additional con1pensation Note Lender is entitled to receive for the increased risks of nonpayment associated
  \·Vith a delinquent loan.
          Failure to Pav at tvlaturity Date ·Default Rate. Should Borrower fail to pay all sums due under this Note at the Maturity Date set
  forth above, the unpaid principal shall bear interest at the herein slated rate set forth above plus Fl\'.E percent {5.000(Yo) ('~Default Rate"),
  automatically and without notice."
         (C) Payment of Note Lendci;s Costs and Expenses
  If the Note Lender has required inc to pay iJnmediate!y in full a.<; described above, the Note Lender will have the right to be paid back for
  all its costs and expenses to tbc extent not prohibited by applicable la\v. Those expenses include, for e,\'.ainp!c, reasonable cttorney's fees
  and cxpcrt"s fees. A default upon any interest of any Note Lender shall be a default upon al! interests.
         (0) Payment \-vith Good Funds. If any check used to make any payn1ent is returned unpaid by n1y bank, I agree to pay a Returned
 Check charge of $50.00 plus any late charge thal may become due because of the returned check. I fu11her agree that if any payment is
 made by a personal check that is not honored by my bank, at the option of the Note Lender, to make all future payn1ents by Cashier's
 Check, Money Order or other certified funds.
         (E) Advancing Fee. For any advance made to senior encumbrances, property taxes, insurance pren1iums, and/or other obligations
 lo protect the Note Lender's interest in thls Note, including, but not tirnited to, attorneys' fees and costs, there \Viii be an Advancing fee
 of $50.00 tOr each such advance. Advances \vii! bear inlere.sl at the smnc rate that is charged on the principal of this Note from the date
 of advanccn1ent Lo such date \-vhen thnt certain advance and advance fee is paid in full in the forn1 of a Cashier's Check, Money Order,
 or other cerlilied funds.

 6.    BORROWER'S PAYMENTS BEFORE THEY ARE DUE-PREPAYMENT FEES
      ! have the right to make payments of principal al any time before they are due. A payment of principal only is kno\.vn as "prepayment."
If I pay all or part of the loan principal before it is due, whether such payment is made voluntarily or involuntarily, I agree to pay a
prepayment penalty computed as tOJlo,vs:
Borro\vcr hereby agrees:
Beneficiary is guaranteed to rccei\'e a n1inhuun1 of SIX (6) ntonths interest based on the original principal balance together 'vith
any ndd d<iys interest due or 11aid through csc1·ow.
For an amounl of $20.987.52, plus any odd days interest paid through escrow.
In tl1c event Borro,ver wishes to prepay or payoff the Loan prior to 06/0112018, Borro,ver agrees to pay Lender the difference
bet\veen the interest previously received by Lender and the amount that \Vas guaranteed and ag1·ccd to listed above. There shall
be n:cJym~nalty for any prcpaymcnt{s) due that arc made nfter06/0J/2018.


         BotTO\\'cr's lnitiuls


7. WAIVER OF STATUTORY REGULATIONS

P11cll/c Pr!vilfo Mo11oy, lnr;, Cal BRE #01891444; NMLS #945582                                                                      2011--0925 /LEE
PPM Nole                                                                                                                                 Pag~2or4
Case 2:19-bk-10119-RK                                              Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                     Desc
                                                                   Main Document     Page 36 of 80

       Case 2:19-bk-10119-RK                                       Claim 12   Filed 03/15/19     Desc Main Document                          Page 11 of
                                                                                     39



          By initialing below, I \vaivc any rights to and under the California Civil Code 2954.10 or othenvisc to prepay this Note, in v.-hole
   or in part, without a prepayment penalty as described in Paragraph 5 hereinabove. r further ackno\.vlcdge that prepayn1ent of this Note
    n1oy result in Note Lender's incurring addilional losscs, costs, expenses, and !iabi!itics, including, bul not limited to, lost revenue and lost
   profits. I, therefore, agree to pay the prepayment penalty as described in Pnragraph 5 hereinabove, if any principnl a111ount is prepaid,
   \Vhcthcr voluntarily, or by re~on of an acceleration of the Maturity Oate on default {including, buL not li1nited lo, acceleration on any
   transfer or conveyance of any right, title, or interest in the l'vlortgaged Property (as defined in Paragraph 9 belo"v) giving Note Lender the
   right to accelerate the maturity of this Note as provided in the Security Instrument, as defined in Paragraph 9 below).


       I AGREE THAT LENDER'S WILLINGNESS TO OFFER TO ME THE INTEREST RATE DESCRIBED
   ABOVE IS SUFFICIENT AND INDEPENDENT CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY
   LENDER, FOR THIS WAIVER. I FURTHER UNDERSTAND THAT LENDER WOULD NOT OFFER SUCH AN
   INTER~:ST RATE TO ME ABSENT THIS WAIVER.



       ~.S.,;ti3i:--=-
  8. OTHER BORROWER'S WAIVERS
      I ,.vaive my rights to require the Note Holder to do certain things. Those lhings are: (a) to de1nand payment of amounts due (knovn1
  as "presentnH::nt"): (b) to give notice that mnounts due have not been paid (known as "notice of dishonor"); (c) to obtain an official
  certification of nonpayment (kno\vn as "protest"). Anyone else who agrees to keep the pro1nises niadc in this Note, or who agrees to
  make pay1nents to the Note Holder if I Cail to keep 1ny promises under this Nole, or \.\'ho signs this Note to transfer it to someone else,
  also \-Vaivcs these rights. These persons are kno\vn as "guarantors, sureties and endorsers."
  9. RESPONSIBILITIES OF PERSONS UNDER THIS NOTE
          If more than one person signs this Note, each of us is Cully and personally obligated to keep all of the pro1nises made in lhis Note,
  including the pro1nise to pay the full amount owed. Any person \Vho is a guarantor, surety, or endorser of this Note is also obligated to
  do these lhings. Any person \.Vho takes over these obligations, including the obligations of the guarantor, surety, or endorser of this Note,
  is also obligated to keep all oflhc promises 1nadc in this Note. The Note Holder may enforce its rights under this Note against each person
  individually or againsl all of us together. This means that anyone of us may be required to pay all of the amounts owed under this Note.
 JO. THIS NOTE IS SECURED BY A DEED OF TRUST
       In addition to the protection given to the Note Holder under this Note, a Deed of Trust (the "Security Instrument") \Vith a Due·on-
 Transfcr Clause dalcd the sainc date of this Note against 840 South Dunsmuir Avenue Los Angeles CA 90036, protects the Note Holder
 from possible losses \Vhich might result if [do not keep the promises wbich r make in the Note. That Secudty Instrun1ent describes how
 and under 'vhnl conditions l n1ay be required to make in1n1ediatc payn1ent in li.Jll of all an1ounts that 1 O\.Ve under this Note.
     Some ofthos~ conditions are described as follows:

       '"Lender's Right to Require The Loan to be Paid Offl1nn1ediate!y. lf the borrower shall sell, enter into a contnict ofsa!e., lease for a
       tenn of rnore than one (I) year (including options to rencw) 1 lease \.Yith <ln option to purchase for any lcnn, or transfer all or any part
       of the Property or an interest therein, including the creation of a lien or encumbrance subordinate to this Oecd of Trust, but excluding
       a transfer by devise, descent, or by opera.lion of la\v upon the death or a joint tenant, the Lender 1nay, at its option declare the Note
       and any other obligations secured by this Deed of Trust, together with accrued interest thereon, immediately due and payable, in full.
       No waiver of the Lender's right 10 accelerate shall be effective unless it is in writing,''

        All of the agreen1ents, conditions, covenants, provisions and stipulations contained in the Deed of Trust and the loan documents
 \vhich are to be kept and perlbnned by Borro,ver are hereby made a part of this Note to the same extent and \vith the same force and
 eflect as if they \Vere fully set forth herein, and Borrower covenants and agrees to keep and perforn1 them, or cause them to be kept and
 pcrfonncd, strictly in accordance \.V!th their terms. If any Borro"\.ver is noL also a trustor of the Deed of Trust, such Borrower makes all
covenants, representalions, w£irranties and inden1nities contained in the Deed of Trust, jointly and severally with the trustorofthe Deed
of Trust to and for the benefit of Lender.
Borrower acknowledges and agrees that as further set forth in Section l 9 of the Deed of Trust, the provisions of \Vhich are iocorporated
berein, Lender shall have the right to accelerate the indebtedness evidenced by this Note in the event that the Properly or any part thereof
or interest therein is sold (including any installn1ent sales agreen1ent), conveyed, disposed of, alienated, hypothecated, !cased, assigned,
pledged, 1nortgaged, further encutnbered or othenvise transfefl'ed, or Borrower is divested of its title to the Property or any interest therein,
in any n1anncr or \Vay, whether voluntarily or involuntarily, without 1he prior written consent of Lender being first obtained, ·which
consent 1nay be withheld in Lender's sole discrclion. Furlhern1ore, for the purposes or the tOregoing, the sale, conveyance, transfer,
disposition, alienation, hypothccation, pledge or encumbering (whether volunlari!y or involunturily) of all or any portion of the ownership
intei·cst in (or, directly or indirectly through constituent parties, any of !he ultimate beneficial O\Vncrship intci·cst in) Borrower shall be
deen1ed to be a transfer of an interest in the Property, subject lo the limited exceptions sel fOrth in SectOn ! 9 of the Deed of Trust.

Pile/fit; Prlvato Money, /nr;;. Cal BRE 1101891444; NMLS #945581                                                                     2017·0!125 I LEE
?PM Nole                                                                                                                                 Pago 3 of~
Case 2:19-bk-10119-RK     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                          Main Document     Page 37 of 80

  Case 2:19-bk-10119-RK   Claim 12   Filed 03/15/19   Desc Main Document   Page 12 of
                                            39
Case 2:19-bk-10119-RK   Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                        Main Document     Page 38 of 80




                    EXHIBIT-3
 Case 2:19-bk-10119-RK                                       Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                                                                   Desc
                                                             Main Document     Page 39 of 80

               Case 2:19-bk-10119-RK                              Doc 17                Filed 01/22/19                    Entered 01/22/19 16:50:04                                     Desc
                                                                                                   Pa                 e~3  of 26

   Oebtor:1                     Davi<flee
                                First Nar'ile ·

   .::-eJ::.t0r'2
   (-3-poi.;:ie, if fi!i13iJ)

   United St<:Jtes .~~n·itrupfcy Courtior the:            CENTRAL D:f$TRIC;f QF CAlfFQRNI/:\,, LP-?=ANGELES·Df\.~?3.JON

                                                                                                                                                                            D Check /lthi> 1s an
                                                                                                                                                                                     amended filing,



  Official Forrn l06A/13
  sc11eciu1e A/B: Property
  In _e:¥Gh category; sepafatefy)iSi.aij(f deicrfbe items. llsJ.an 85$et'ohty.O'Rc--e_- IFa·n: its~f.ms:ill> rnore·than_otw categ'JJY, lji.f-thC-'aS_$_~t in thej;_~·rog_en:~·wherd y®
 think .1t ~ts qest.. Be as- oompIErt(:' atttfat't;'ur.a:~cm; poss:iliie. lftwft:m'a:fried prop.fa ;ate::fi!in_g-tPgeth,~r, both ·a.n;i'Sq~ilJt resj:l'onsib19AO~-i:;tlj?Rlfing co~
 injor_qtat'ion. lfttro~ spa_ce is_ f'\Q~dG"(i, ~~t;;l<;f'I a sepitrate-s.hoot to:ttt_is {qrrn.·Qn t_he'.top·oh11ri_y ~-d~iti:cmalpagea~ Wrft.tf'Yc;ur'namEfa'.l'ld_ eas.e-Utifll.l?e({t(knoWn-),.
 Answer llve_ry· question.




      O· Ne. Go tc Part 2.
      •    Yes. V\'tiere-is the property?




  u
                                                                              -• =S~te..fan1ilf.m>me                                       :oo Motde'dtiCLse¢.Y~;µ¢ITIS.::o:r ~Xe'.~t:is;·Bt,t~
           84-0 S Dunsmuir Ave                                                                                                              t.he~mou11t-of.any:$eCUred:Cl_aJi$;1;f1\$~Jef!;),'
                                                                               D                                                           ·C::m:fifors,W~i0:#'3.1Je!./:Jlair1l$.-~-·by
                                                                                                                                             ... - -         .             -     -
                                                                                                                                                                                 ~
                                                                                                                                                                                        ?rop&/ty-:
                                                                                      CondOminiuitr-0r ·c:OOperaii'.ia.
                                                                               D
                                                                              [] MaC}l,lf¥tU~ or"rno~~e.h:OJl'le::
                                                                                                                                           -CUl'l'&!lt· vaf-ue oftf:ie'     C~t:v.aimrot~
           Los Angeles                     CA     90036-4732                  o      Land·                                                 enti~s)rpp~                      µi)rti90·yq11"0Wtt?

                                                                               CJ:   Investment pr:opeW                                          $1 ;$90;00QJ11l                       $625;000.DO
                                                                              tJ     Timeshacs
                                                                                                                                           Oe~ibQ the nali:ir~. ot:~f~rsbip int~r:~t
                                                                            0        '°'"'"
                                                                           Who· tfal>·;an tnterest·tr;·'tfle-~· CfleC1c-ooe
                                                                                                                                           (°such _a~_ f~ ~lm.pfe; oom:n,cy, l?Y. th~entlrette;ij, or
                                                                                                                                           ,,t~e_es~):, if..~n'?-~

                                                                              •      ~btor:1:-.9n!Y-                                       l"eeS!mple
          Los Angeles                                                         d   P"b1Qi2 ""*¥
          ··county                                                            IJ. :0¢-btor: {arrd:,O~&tpr 2:onlY.·                               qtt_ei;:k·if..tws·,~-c:cJrimµuity'.~z:oj~rty
                                                                             tJ'     At le_a:;tcpne Qffue:tj~ors'and·and:tlrer             0     .(s~}~twcliOro}

                                                                           Ofh1u JITTmmatioD
                                                                           ;---.,--               vnu ~fr to add- atiOUt"th:!s:
                                                                                    _______ .. _-.-,--  ---          ------ . !fo.m.
                                                                                                                                ' ··.      St:it:fi 3S .1neal
                                                                           property ·id<:-ntifit:aJjQ!'k(l_umber.

                                                                           OE>l>!or'S' residenci).




                                                                                                                                                                                                 page 1
Official Fomi 106NB
  Case 2:19-bk-10119-RK                                         Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                                                                   Desc
                                                                Main Document     Page 40 of 80
                                                                  Doc 17 Filed 01/22119 Entered 01/22/EJ lo:ou:u4                                                                           uesc
             Case 2:19-bk-10119-RK
                                                                   Main Document    Page 9 of 26
                 fill in this 1nl6rmatiQn lo icient1!y your ea§e:
    ,Debtur 1                     David Lee
                                  .Fir~N!'.ME'                                                         la!i'rName
   .·oebf.or.Z
    (Spooo;O·i(fillrigl                                                                                L<istNarne'


                                                               CENTRAL DlSTRfCT OF CALIFORNIA, LOS ANGEOLE'S
   United Slates Bankruptcy CGuttforthe:.                      DIVISION

   C•;.e Purnber               2;1~,bk-10119.-RK
   /.lfk~wn)                                                                                                                                                       O GJreci(tfthlSis.an
                                                                                                                                                                     arriendetf $ii1SJ

  Official Form 106C
  Sc'!hedule C: The Property Ypu f::laim                                                                ~!l      -=xempt                                                                           4116

  Be as_.compJ~te and accurate.as.pi}Bsible-. If~ inarried-.p&)P.,!e _areJiJinf}{~:!heri bot.h_ are eqrialfy r.espOns:ible-for ~.uppfyi'hQ.·c~Hnfuitifa!ion U_$if:a~he
  property you fisted on Sdledulo MJ: Property(Qffi<)ial Foi111100AIEI) ilS your source, list thepropertytllat you.c!Olm as '"""'1Pt Jf mole spaceisnee\l"'!. fill
  .out.~ruJ,artach- lo tlfs page as many tople_s ·qT P8rl 2:.A'dd~I page~ neces$afY. O_nifie.tQp of:atiy.actdWOOa2 ~eS. Write.Yo~"f iraine: ~ncf:case number (if
  l<no\vn).
 Foroath item of property you dalm "I' ex.,mjlt,you mustsp(lt!ify theamoumof thaexemj>lion you clallJl. One way pf dqigg Sil is Jo state.a
 -specific-dollar amot1nt'as-e.w:empt. Aftern~ivefy,_:YQ'u may -claim the full f~r m~~t:yah.-!~-ot the pn~p~rty bei_ng -exetnpl~!l "1irto th_~-amcn;nt~f~fzy"
 appucab_le~tatutory l~~lt So~_exemptio.r1s-:-s-uch as thosefor·haafthaids~ riQ'f;\tS.to reteiv~:i;e:!'fain henefib;,_an_dtax~~~,retfr&m-erd
 fun;ds~may be_ unlimited in-.do,Jl~.:amounL·Hov.1everJ ff.y.o.u claim_ an-exern~O.r:i 9f tOOo/.c,oJ.fa:Jr-m~rket .value ir:nch:)tLa 185\(tf)~-llini~- ~_-exen'.if5Uo1\
 to a_parfjcular Qollar·amount a:11d the'vafue of the pr-0.peifY:Js- determined fq:e.x.~d that.amount, y-Q_ur·exemptiQTI'WPt.,lfd be-;ffn:i(tE#d tO t!W
 .a~ble statuf1Jty.:imoant..                                   ·                                                         ·

 ;iilfiifW        Iden ti!); th£J .PrCJperttY-Ou -c~m as Exempt

         Wtt1ch--s~ of ex.emptions ·at~ you cialmlrtg? Ch:&oJrone-~, _eyen_ifyi:Jw;spoq$~ is:fiJfnf/ with you •

         .• Yoo-are claiming state and federal nod1?f!n~.n1ptcy exemptlOQS.. 11, ·1,JS.C. § 't5.22(D)(~
         0 You . i;;ire c_leimJng federar-~ptiOtfS,        1i U;S.C. §.5Z2,(ti)(2;}

  2. For any property :YOiJ fiS:t-on Schedillfl: AIB t~t 1 you·clR:f~ a~.~en'IJJii filUn·thQ lnform·auort·belo.W.
      6fief.de&&iiP"tl.oit cf th.e- .pr'QPertY·arit!:nno :On       y~ri:ent yalu~ of~·                                                                · :, .~P:~~1~_~}j~~~~t ~~~~W-~iii:n~.~fl ·
      $i;:t1etJi1te Ai'$lliat (is~ tti!s-.Pfl)peny.-: -_-          ·pOrtion.yOu·<l)W.r~: .        .. .:· .- . >: _:.·,~·-.. .-                                                '::,,,,., .
                                                                   . .QQ~iy, ftiy \'a!U<? (tom_   Ct)~~/( oh"J one<t.J48 fl))' $flt!i&empti0n,
                                                                   ·,9:Qf:i~ttirte A1!

                                                                                                                                                         CCCP§ 704.730(a\{2)
                                                                          $62&,oop.oo             •                          $100,0QO.il-O
      840-S DUns·muir Ave
      Los Angeles CA, 900364732                                                                   D     HX\% 91,fwimarketvalue; up to
      County :.Los. Angelas                                                                            any app[1cable s1atu!Oty limit
      Lint;;'-froffi Sc11eCkxe .Al8. ·1.1

      Hyundai                                                                 $6,918.50           ••
     :Ge:nesJs
                                                                                                  D     100%=of fa_ir inah<e~ y.e)\_$:;   uP JO
     4000-0                                                                                            anY f!·pp~cable St8_tUtary umtt
      Linfffi-om·Schedufe.AIB". 3:1
----------
 3. ·Areyou~labnir19 a-homeSfea€1.exa.~ption,of·more,tban$1.60.375?                                    _        _ _ .        .        ·.· ... , _,_
     (<iubject to adju>'ment w.41Q1fJS and eV!;f)' 3 yeois aner thaHor cases file<J.tlflor afterJlie d.ate:nf ?dJ~stment.)
     •       No
     0       Yes. Oid·you acquire _1he prnpf'.irtv c.over-eci Qy:ihoaexempflon wittiirt 1~15 dnys· befQr€!·you tr.ect.this case?
             0            No
             0        Yes




Official F-0rm fD6G                                                                                                                                                                          page 10! 1
  Case 2:19-bk-10119-RK                                               Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                                                                                Desc
                                                                      Main Document     Page 41 of 80

                                                                                                   Filed 01/22/19 Entered 01/22/19 16:50:04                                                             Desc
               Case 2:19-bk-10119-RK
                                                                                                             PagE!lO of 26



       Dej}/Qr~
      ·{Spi;i~if.'lifi~;;


                                                                 CENlHAl_ .DISTRICT OF CACiFORNIA, LOS ANGELES
                                                                 DIVISIQN

      Case n4mber 2:19-bk-1-0119-RK.
      or;.:r;oovni                                                                                                                                                                         D CheQ\)ft-tifs:·i.$"an
                                                                                                                                                                                             amended 1ir.OO

  Official Form J06D
  Schedure D: Credito..sJNho Have Cf~iins See;ured by Prope-JtY                                                                                                                                                    1.:ms
  8e .B9- ~pJete ~hd ~cr.uraU!i' as PQs.~lb_le. ~f·two ,rrmrttfJd peopte a~ filing tQ{le,til$"! bOt:h ~re .eqy_any,·respnns-!bl(!< for stfpf)Jying_.c_q_g~~J!"~~p~ u.."mti~_~-ce,)~'
  ne9dad, ce>pyJhe Ad_ditlCmatPage, .ftlf-it-out.- n·ulrj~r the:imtries, ;;md attach·:1t'.'to thi~f.Qrm,on tn~:tc?p..of.:any _i!!dt:Hti_q~~ µ~~ wllte'y'o'Ut ~~-a.1,1d c:~:>IJ number {if
  ~nown}._                                                                                                                         · ··          ·    ·                      ·

  1~.DQ:any          credJtors.h<ive .claim$ ~&cured .by:~fO~(Jlrope_rty?
           0 N.o {.~h:ec~- th•s box and·sublnlt·i.his--fOfm-lci the:-Cdurt Wffh.yOur-other_scheo',Ulea=. YOu have-n.othitig el~e tu-report 9h ·tnfs)orm.
           • )'.es. Fril in af; uf the information below.
:J@IM_ ListAJi -Secured C~ims
                                                                                                                                                 : CdJumf) A                                           :,.~l_,q:_
  ~~_List_ a1t-s.ec1fr.erJ.Cil.aims ..if a orecttior ftmnriore fua~ one S9t"...ured d~im-,'.list}lie-cr~i!oi" ~parately
  foi~li d::tim, ff more th-an ~ne·-~it_or f':l"S$_1'l p.~r:ticvlarCJ<ijm, 0 Jist.th~,O~h8r.Cf~Qiw~.!in:-P~:z..A"$ ·.                            ,Amount:Of cfall,ll         Vi1:1uq OfJ:pua~           Qn~e:(;i;f~'\!tJ
  ml,Je;, as oossibte, list t,he claims·ir:i alphabetie;;il.onle;r-accofl:lih'g.iq. the- credltot 's name__                                       Do no!:Qcduai:<i:he        ~b,iit s·1,1pporis:thf~    J)_orj:l9li
                                                                                                                                                  vatue df Qoff.:irteral.   <'c1ailll                   lfany
                                                                                                                                                                              · · Mao,ooo3l<i
 [2JJ BSI Financial .services
             Crediwr'SN<IJTIF,l
                                                            .Des:crib~ tµ:~

                                                           ,~bt~rsreAta/ properly
                                                                                 llfOflf!'rty·-tffat.· ~ecur&s\ttte:c!ajril:
                                                                                                                                  .         I        $31.3,646.90



                                                            As-of tha: date _yDt.t: file, the:cJaJt'l1 i's;·._C)]eck:,aff t!iat
             314 .S Franklin St Fl 2                        a_ppiy.          .                 .
             Titusville, PA 16354"2168                      0 Conting<:-:int
             Numt;e•. Sli~. Ciiy. Stiru:.: & Z'p.C<:Jde     ·p Uoliqliidata9
                                                            D O~:;;µuted
  Who.-0\~S            the debt? C:heci:: ~ne.              {iJatwe: of Jien. Check ?!!<ftta'r-aflPt-Y-
  •     O"et>~or 1 -0n\y                                    0   A:-.:-Eigreernent :YUU· made-(su;;h a_$'.1T1Qrtflage ors~u~
                                                                 ¢'erfoan)
  D      oe-btor·2 on!y
 0. Qebtor1·.Einc:tDebtor 2.onl~·                           0   $tatU'i'Ofy'tien:(su.ttJ '~;1- f;:I>: !Jen, m~cllaa;c·s- fli:iti),
 0 At:ieasf ti!il!--of -:he--::'ebtot!i <in(i .a.'1cther    [j..J,udg~en-flien fror1~-:.i b'."s\lit
  D-¢h-ee:k -irtfrl?.v\.-iim-.relates io.~                  _II Ottii:;r {u~tit1ing'.a·i~ht-to offset) _:F_:i_:is:_t:_M_:._:O.:_rt::g~a:;gec________~~~~~~
         community· cleb~

 Date debt was Wce1rr&d               0112912016

ITTI Cj-fASEGri!!i,:litor~   Nam@
                                                           -Oas:-tribe- the pr9petfy" .that secpreg- the. C~ai.in!
                                                           j2017 Fiat sao                ·                    ·                           I          s1.2.5mr. oo                                                   $0.00


                                                           AS -Of tJi 0 -d.~ yo-u rllo.. .tf)O cl.::din ·JG~ Cnecti: alt lt>st'
           P9 Box l'I010711                                apply.
          . Ft Worth. TX 16101-2-076                       tJ Co-n:tf%1en~
           NUmber;.~'t!trel. Cit>;, Stile & Zir-Coae       0 l)nliqufi;lated
                                                            D DO;pulaj
 Wbo owes the rle:bt?·CheCk one.                           ·Na'ture ¢f lien~ Gheck·elf1ha-f~ppJy,

 II DefrtOr fo'nly                                         DAn sgffletnentYou madcJimoh·as r:i0.~-0rsecure:d
                                                                car1oan)
 _[] Debkli:. ;2- ;mir
 p·Otc:'Utrg·1.$nd Deblor2·orny                            ·O:.stl~ufQ!Y_li:;n {such as ~·~en,·n:ed1an!C's-!ien)
_O A.1-Jeast=o~ of !he d~bt-ors·and anothet                0 J~1~mentli~{rbrn'.a:law.p.u:ii
 0     Chf!ek·-it-thiS.-c1rum r't!l~W-;-to,a               •otOer{indudingt1.r~gl:l{to-:offiie9 ._:A.:_ll::l::<J-_l;;9;;a;:n:__ _~--'-------------~
        com~1miW debt

                                                                      Last 4.diglts                                                          ========----··-··-·-·""'. --.~.---------
                                                                                        ofaccoun....t...o...•_"'_:".:_"'_::.•:':14:':0'..:9:;·

Official Form 1060
     Case 2:19-bk-10119-RK                                                              Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                                               Desc
                                                                                        Main Document     Page 42 of 80
                                                                                                                                                                                               tJesc
                 Case 2:19-bk-10119-RK                                                      Doc 17 Filed 01/22119 Entered 01122119 16:50:04
                                                                                            Main Document     Page 11of26
         Deblor 1        Oavid Lee                                                                                                                  Case number J1 :~r.own).
                         FfrstNamP- ---,...,,.""'"'·"'1e"w"'•m"°•oc---~~--.,~,.,,~Nam~,---

         2.3     l A COUNTYTr~asurer
                and Ta;< Collector                                                OB-scribe the.prOP~_ity ~hat ~ul'eS tha ct~!tn;                            ,$1,022.94
                                                                                  Real real propert)' tax lien .on
                                                                              'debtors residence
                PO Box ~4110
                                                                              As of the·date ytiv:m(l';th~ t:lafuli:S: G_lleck--atr.tti.oi•.
                Los Angeles. CA                                               ;y:ipty.
                90054-0110                                                    D C_~mingent
                                                                              _O uniiqyidated
                                                                              0 BiSpu_t~_cj
      Who (Mies the debt? Check one..                                         NafUfa~ot:lf~.11'- C::het!<: a,ll' that &pply_
     •      Oe-Otor ·1 onfy                                                   D      An:-ag:reerner.t you..milde_.(;<,;uch a~ mpr1g.3gEJ or secured·
     0     '-OebtOr;{l)(Uy                                                            car_ loan)                             ·

     0     Oe:lr,.Or ~ and Debtor 2.only                                      O:~tutxmr lien (s\Jc:iras tax iiefr.-mectianic·s Jieli):
     D P~t:teastrme of.tne dtiblors and <:1r:ioth!3T                          o· Jt.fcfgmeht ff~ flVi:n •.Oawsull.
     D     CheGk (f this dairti ~Jates ro a                                   •      Other,(ing.o~iMQ.a right to-offs.et}        real p·r¢j;>'er.fy.;1:axes
           vommunity-d&bl                                                                                                        -~~"'-,.--'-~--~~~~~~~--~-~~




               LOllNCAREA
               servicelink C0111p.~a=n~y~-                                  Oe.scrib& the property tl"lat :secuzi:;3 tfl~ ,~.l~fo1;                     .$~10,3t\S~OO            $340.000.00      . ~.QO
               Credttors.Narne                        ··
                                                                          · Debtors rentl:PrQ@rly                          Iocia~d at
                                                                         . 304 East 12oth Slree.t, los Angeles,
                                                                          · CA90061                                  .
               PO BoxBQ68
                                                                           As._of the d_at~ yo_u ·file, tQe_ t:fai:rn ts:,ctled<:..au miit
               \lirgillia Beaeh, \IA                                       .apµJy.                       .
               2.3450,8058                                                  O_ Cu\Ciiigcnt
               Ncmh••,   s-.,,.,-,-,.-c,-,,_-,-,,,-,.-,,-.•-.t;m-.--.~    .-b_QniJquj~ated
                                                                           _D-o'isputeq_'
  .V'JhO.:awes. the debt? Cited< one.                                      Nafure of lie-11_,-Ctteck--af!_tml·Hl_PP!y •
  :• Deptor1 _only                                                        ·CT An ag~·eemsht you- made-:cauon·as me-rt.gage-or secured
                                                                                    carloao}
  0      Debtor 2 Q_!'JY
  DOW.or 1 .ur,j Debtor2 only                                              D. GtatUtory-1/en {such. tis..tax:Jic-n. ·mecnan,'c's lianj
  ·O At Ji=:;;:;t on·e of.the debtors·and anothe;                          D J,1fo:gtnent~iei-i ftohl a.iaws!Jil:
  0. :gu""~ if th ri;i G!aim relates to, a                                 fl: Other {i(lc!udlng a tight-to- oifs\St)
          commmlity dEJbt

  Oam=de-btW3S:it'lCurred                   0210112016                                  Wt.4 diQits Of"a~cp-u~ number                  13QQ-·

 . _ -     --P~cific       Private M.o_ney 1
  25                                                                      De_scr\b_e th-e properl:y-fh"at s8Cura..fh~            C_la_im~              $4(!1:1.000.00          $1,690,000.00
           Inc.
           Creditor's Nan1e-                                              jsec_ond mortgiJge -0nidebiors                              . I
                                                                         :J res1a~nce                                                           j
                                                                          A~·.Qf.1ht:tdate-y~Jilr;1, tbecJafrri iS;,C)lt!<Jk.afl--!f>a1
           1(;55 Grant.Ave                                                <lPP!Y.-                                           .
           NovatQ, CA 94945,3120                                          0       Contingent
           Nurribe1,   Stre~t City, State & Zip Cod'~                     0       iJnli.gliida_te<l
                                                                          ODispLlfed
 Who___ciwes the dt?bf? Choek one.                                       f.j_,ature- of-fien.'Ctl.eck, aU,1nat apply,,

 •Debtor-·! cmly                                                          0       An:®J'eSment_you,macte:.(suCh- 'as)nortgage,:nr secy~::!
                                                                                   c..arloan).
 0    D~ptor i<inly
 0    O-e.blo.r 1- ana D&.bt.or"2 onfy.                                  D :StaU'.i~orj Jien-ts:uqfl._ ~:s-tax lkn.,mUOhi;'ln iC'1;>'!_1erl).
 0   At ll'!:asl~ne of the deb.tots- imd-anotl-ier                       0-JudgmBht            lien frpm·?;lawsult
 D    Clwek if this. ii'lirirtf"t-elates to a;                           11-t'::lf:hedi!"l_duding a--rjghr w.otr"'"""'t)    _s_e_c_·o_.n_·!'!._.;_.Nl_qc.rtg~·-=-""g-'-e---------~-------
       r;::_orrimttnJly _de:bt




Official_ Fonn 1060                                 AdOIUoll;ll          page otSchedllleD: Ci:EditorsWhl>ffave Cl;d~ &ecuri!dlly Property
   Case 2:19-bk-10119-RK                                                Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                                                                            Desc
                                                                        Main Document     Page 43 of 80

                  Case 2:19-bk-10119-RK                                      Doc 17 Filed 01/22119 Entered 01/22/19 16:50:04                                                                               Desc
                                                                             Main Document     Page 12 of 26
           Debtor 1 David Lee
                         Fir$!Nam;;i,='-----..,;;,.:r.dl'-e"N'°a'°'m'°•~~~~-'--.C,~,~--~t,N~'a-,,--.-·-'"""-

                 Pentagon l'edcrai Credit
        z.o      Un.ion                                            Dc;S-c.fi6e-.The pr:-0~rty- titi.t~e~µi'es.the·cl?!rri;'                                   $1,ooo:ao
                                                                   iQ14 Flyutidai G.enesisaufomo.bile
                9494-Mframar Rd
                San Diego, CA                                     _AS "Qf the d<ite·-yo~-'fikt, the claim is:·.c~eCr(alllhai:
                                                                  .~pPl'i-
                92126-4417                                      .o· Co1_1ifn9g-rir
                                                                iJ \Jf:i!iq'uidated
                                                                  P_alsRl{\e~
       W·tro Qwes thG debt?- Check one-.                          N?rt;t,1.re :Qf lien~C-het:k-all tJiaf.apply.
       •     O~:.:itc:-1-oni~·                                    D .A1 agt~~mt-y(lt{ f!i~de {~uc11-~-SJTidrtga9e o~-secured
                                                                       C;Si'!OalJ}                                          . . ..          .. .
       D Peblcr 2 only
       [J Oehtor-1 and' 9ebtor :2, cnly                         D S~atut_oiy l~n-.{?µc:h a~dax liim, r1wc~ani4's f!~)
       D At !east one of ine de-bro:rs and anothef              ,0 Jµqgm~qie11From9.-j~~uit
       D CheoJl;--if.thl!f claim rnlatns to a:                  II .Othe-r:pnclt!dini:fa'"right-to Offee_t} _A~·_u_to_'.o,·1~6_,a;:.n_~"'""--~~,~~-~-----~~----
             :community debt

       Date def>t w» lncorred            03121/2()14

   El    US BANK Hpme
    ·... Mortgage                                              ·oe$etlb-e-th~ Pfo~lfy·tJr.it ~Ur~* ~-tfaifu:                                               $625,000,()0                                                 $!HIO
                                                               Oe"btl>r'stesidence locte!fat:- a<io
                                                               -D~nsmuir />,,venue: Los An:gel~,: CA
                                                               90036-4.132                          .
              4601 FrederlGa St
                                                               As!·of-the da_te yn1:1:f1io~ the i:;la1m     Is;~                all ttjat
              OwensborQ, KY                                    ilP!lJ~-·                                         .          .
              42301-7439                                       0.CbhtiriQent
              """'"°'·
                   S-,,.-,,-.C-,,-,S-,~-.•-&~z;-,-Oo-ac-.-     Cl .IJn\~Uitf<ited
                                                               0  Rlsputed
    Wh!J pwes_ the debt? Chee.'< ona                           Nature~-0f lien.Check .:i!Hhat .:ip~Y-

   •       Debtor 1 only                                      0     A11.3g_~ontfou-maae-(sudtrS~·-d.!ortm1ge rif..;wi~µred
                                                                     cafl6ert}                              ..       -- -                              ·
   D.Pebtor:'.i only
   D O~btur land Dt?-bfor. 2· only                             o:~atutw lien ,{such, as· 4'!xJien. mech.i:inle's-.lien}
   DA~ leas:-rnie oUh~.debtors and.anolher-                   CJ ,Judgm)?nt llen ·fr&im·wfaws.Wt
   O:Ch!.'Ck'ifthis 1;l01ITTi relates tO?;          ··-       •-Otlier {inCIUding-·a riglJHo:·offset)                r.ea-J pfop·e:tty tnoctg~~
                                                                                                                 ~-'-''-'--"'-~--''-'-""-~~~~~~~~~~~~
           .f.lornmuniiy debt




  Ada:-thc doilury~iue. otyour-entrie-r. in C_Q-iumn -A tih lfif!J--·.page_.-wrii6' th~:-t:-n.-4m-~t h~re-~
  !f th~ J~Jhti ~sl?pi!-9e ofyout·fo-rm; a~i;fttur~ollit'r' valu·e-t:QJ?_IS. from.an M$1·es,
  Write thatnumbe.r fl-ere:

 6'Uifll !;ist Others io Be Notlfled for a Debt That You Alr..,dy Lls&1~
  U-:&-,ei i:hi&·.page.onJy if you lµve·¢~rs to be.not16ed--about V-Qi-ir- hari~:rQp-i:c.y h;ir a·~t_-tha_t_y6u·.alrecafyti~te:dJn P~ri: ~-:~r (1"x~pl.;i-; !(a co·i_\~#..i>n:~g-1m;c.j: i!S
  'by_ing to cQJle-:;.t from-you -fQr a.debt}'l::'U 011'11'&'. _to si>~_aie.£1f-S.~r !fst the·t#e-l'(rtor irt P<ttt1,-ailt:l:theft. lbtt~~ JA?l!&tjiofl·igaricy· ti~-~~ ·f?!_fll;ilaj-ly_,;·(fy.~)"u 't\av.(i fJlOpl'
  UP.i:~1 uue cteditor f.or any of th~ Qeb-~ th<itY-0u lt:sfud irrPa1t 1t list the.~o;kiit!onaf .creditors lleie', If y9u do- not have:·addilio.111:d _'pfirsoM.to_ba                          notmeq-ror ·an)"
  de-I?_ts_ in=Part:1-, do llQt'fiU.out <ff sub1Jllt th-15-p~e.                                                                                    ·                                  ·




. OITieial Form lUOO                        AUdlllonal Pageof<>v1Je<tu1eo; Grea11ors.·WlloHllVe c1a;ms 3ecure.a Dy.Prop•'!)'
Case 2:19-bk-10119-RK   Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                        Main Document     Page 44 of 80




                    EXHIBIT-4
Case 2:19-bk-10119-RK                            Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55    Desc
                                                 Main Document     Page 45 of 80
Case 2:19-bk-10119-RK                       Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11   Desc
                                             Main Document    Page 1 of 11


 1   David A. Tilem (SBN 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 North Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
          Fax:(818) 507-6800
 4   DavidTilem@TilemLaw.com
 5   Proposed Attorneys for Debtor and Debtor-
          In-Possession
 6
 7                                               UNITED STATES BANKRUPTCY COURT
 8                                               CENTRAL DISTRICT OF CALIFORNIA
 9                                                     LOS ANGELES DIVISION
10
11   In re:                           )                               Case No. 2:19-bk-10119-RK
                                      )
12                                    )                               Chapter 11
                                      )
13                                    )                               STATUS CONFERENCE REPORT
     DAVID LEE,                       )
14                                    )                               Hearing
                                      )                               Date: May 15, 2019
15                                    )                               Time: 11:00 a.m.
                                      )                               Place: Courtroom 1675
16              Debtor.               )                                    255 E. Temple St.
     ________________________________ )                                    Los Angeles, CA 90012
17
18               TO THE HONORABLE ROBERT KWAN, UNITED STATES BANKRUPTCY JUDGE,
19   THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL PARTIES IN
20   INTEREST:
21               On Wednesday, April 3, 2019 the Court conducted a Status
22   Conference in the above-entitled case.                               At that time the Court set
23   a further Status Conference for the date and time set forth above,
24   and directed the Debtor to submit a revised Status Report.
25               This report is prepared utilizing the number system in the
26   Court’s Status Conference Order.
27   / / /
28   / / /


     03062\20190430-StatusConferenceReport.wpd                    1
Case 2:19-bk-10119-RK                            Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55     Desc
                                                 Main Document     Page 46 of 80
Case 2:19-bk-10119-RK                       Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11   Desc
                                             Main Document    Page 2 of 11


 1   a.          SUMMARY OF DEBTOR’S BUSINESS, OPERATIONS AND PRINCIPAL ASSETS
 2               AND LIABILITIES
 3               Debtor is an accountant.                      He is employed by his own
 4   professional corporation.
 5               Debtor owns three parcels of real property.                        His home and two
 6   rental properties.
 7                           1.          Debtor’s residence has a value of approximately
 8               $1.69 million.                     The property secures two obligations.       The
 9               senior lien is approximately $625,000.                       The junior lien is
10               approximately $400,000.                      Each is approximately $70,000 in
11               arrears.                There is approximately $700,000 of equity in the
12               property.                  The junior lienholder was the foreclosing party who
13               precipitated the filing of this case.
14                           2.          Debtor owns rental property on 120th Street, Los
15               Angeles.                The property has a value of approximately $380,000
16               and secures one loan of approximately $210,400.                         There is a
17               modest arrearage on this loan.                      The single family residence is
18               rented - this is Section 8 housing.                       The tenant is modestly in
19               arrears.                Debtor currently proposes to work with the tenant to
20               help the tenant get caught up on rent.
21                           3.          Debtor owns rental property on Grape Street, Los
22               Angeles.                The property has a value of approximately $480,000
23               and secures one loan of approximately $313,650.                         There is a
24               modest arrearage on this loan.                      The property is a duplex.        It
25               is fully rented - this is Section 8 housing.                        The tenants are
26               current.
27               The Debtor is the sole shareholder of a corporation named DPE
28   Investment, Inc., a corporation in dissolution.                               This entity owns


     03062\20190430-StatusConferenceReport.wpd                   2
Case 2:19-bk-10119-RK                            Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55     Desc
                                                 Main Document     Page 47 of 80
Case 2:19-bk-10119-RK                       Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11    Desc
                                             Main Document    Page 3 of 11


 1   real property on Avalon Street, Los Angeles.                               The property has a
 2   value of approximately $250,000 and secures one loan of
 3   approximately $190,000 which was guaranteed by Debtor.                                   The loan
 4   was a short term loan and carries a very high rate of interest.
 5   The payments are current.                            This mixed use property is currently
 6   being renovated.                            On April 26, 2019 Debtor filed a motion for leave
 7   to wrap up and dissolve this entity so that the property, its only
 8   asset, can be deeded to the Estate.                               The motion is set for hearing
 9   on May 15, 2019 at 11:00 a.m.
10               The Debtor is the sole shareholder of a corporation named DJPE
11   Corp.            This entity owns real property on Linda Vista Terrace, Los
12   Angeles.                The property has a value of approximately $600,000 and
13   secures one loan of approximately $463,000.                                The payments are
14   current.                This single family residence is under construction.
15   Debtor intends to file another motion for leave to wrap up and
16   dissolve this entity so that the property, its only asset, can be
17   deeded to the Estate.
18               The Debtor is the sole shareholder of a corporation named
19   Qandys.com, Inc.                            This is an operating business which manufactures
20   and sells Mexican-style candy.                             The company is profitable and
21   generating income for the estate.                               Qandys is servicing a great deal
22   of debt which was guaranteed by the Debtor.
23               The Debtor is the sole shareholder of LDVC, Inc.                         This company
24   currently serves as an employee leasing company for the workers at
25   Quandys.com.
26               Debtor is the sole shareholder of his professional
27   corporation.
28               Debtor has outstanding income tax obligations to the


     03062\20190430-StatusConferenceReport.wpd                   3
Case 2:19-bk-10119-RK                            Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55    Desc
                                                 Main Document     Page 48 of 80
Case 2:19-bk-10119-RK                       Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11   Desc
                                             Main Document    Page 4 of 11


 1   California Franchise Tax Board for 2016 and 2017 (approximately
 2   $30,000).                  The 2018 return has not been filed and no estimated
 3   taxes have been paid.
 4               Debtor has outstanding income tax obligations to the Internal
 5   Revenue Service for 2015 (approximately $75,000).                               The 2016-2018
 6   returns has not been filed and no estimated taxes have been paid.
 7
 8   b. BRIEF ANSWERS TO THE FOLLOWING QUESTIONS:
 9
10               1. What precipitated the filing of this case?
11               The case was filed one day before a foreclosure sale on
12   Debtor’s residence.
13
14               2. What does the Debtor hope to accomplish in this case?
15               Debtor intends to negotiate cure agreements with the various
16   lenders and then propose a Chapter 13 style plan.
17
18               3. What are Debtor’s principal disputes/problems?
19               There are very few issues in this case.                        Debtor needs a bit of
20   time to negotiate with secured creditors before filing a plan.
21
22               4. What are Debtor’s proposed solutions?
23               See response to #2.
24
25               5. Has the Debtor complied with all of its duties under 11
26   U.S.C. §§ 521, 1106, 1107, F.R.B.P. 1007 and all applicable
27   guidelines of the Office of the United States Trustee?
28               Yes.


     03062\20190430-StatusConferenceReport.wpd                   4
Case 2:19-bk-10119-RK                            Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55    Desc
                                                 Main Document     Page 49 of 80
Case 2:19-bk-10119-RK                       Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11   Desc
                                             Main Document    Page 5 of 11


 1               6. Do any parties claim an interest in cash collateral?
 2               Debtor does not have a copy of the various loan documents and
 3   cannot yet determine whether lenders secured by real property have
 4   liens on rental income.                            Until that determination is made, rental
 5   income is being treated as if it is cash collateral.
 6
 7               7.          Is the Debtor using cash that any party claims as its
 8   cash collateral, and if so, on what date did the Debtor obtain an
 9   order authorizing the use of such cash or the consent of the party?
10               No.
11
12   c. THE IDENTITY OF ALL PROFESSIONALS RETAINED OR TO BE RETAINED BY
13   THE ESTATE, THE DATES ON WHICH APPLICATIONS FOR THE EMPLOYMENT OF
14   SUCH PROFESSIONALS WERE FILED OR SUBMITTED TO THE UNITED STATES
15   TRUSTEE, THE DATES ON WHICH ORDERS WERE ENTERED REGARDING SUCH
16   APPLICATIONS (IF ANY), A GENERAL DESCRIPTION OF THE SERVICES TO BE
17   RENDERED BY EACH SUCH PROFESSIONAL, AND AN ESTIMATE OF THE EXPECTED
18   AMOUNT OF COMPENSATION FOR EACH PROFESSIONAL.
19               Not all professionals to be employed have yet been identified,
20   however, Debtor has filed, or will file motions to employ:
21               1.          Original general bankruptcy counsel - Renee Sanders -
22   filed February 12, 2019 (Dkt. #026).
23               2.          New general bankruptcy counsel - Law Offices of David A.
24   Tilem.             A retainer agreement was signed March 25, 2019.                       A
25   substitution of attorneys was filed on March 27, 2019 (Dkt. #053).
26   An employment motion was filed on March 27, 2019 (Dkt. #054).
27               3.          Appraiser - not yet identified - timing unknown.
28


     03062\20190430-StatusConferenceReport.wpd                   5
Case 2:19-bk-10119-RK      Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55      Desc
                           Main Document     Page 50 of 80

   Case 2:19-bk-10119-RK    Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11   Desc
                             Main Document    Page 6 of 11
                                                               Case 2:19-bk-10119-RK                                                  Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11                                                                                                                                                Desc
                                                                                                                                       Main Document    Page 7 of 11
                                                                                                                           DAVID LEE, 2:19‐10110‐RK
                                                                                                                  CASH FLOW ACTUAL/PROJECTION (20190409)
                                                                 Normal                                                                              Act                                                                                                               Projected
                                                                 Payment                                                 ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐Week Ending‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐                                       ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐Month‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                                                                 Jan 13th     Jan 20th       Jan 27th      Jan 31th        Feb 3rd      Feb 10th          Feb 17th          Feb 24th    Feb 28th    March             April               May              June                                           July
Income
    Accounting Practice                                                          $ 330.00 $ 230.00 $ 330.00                             $      80.00 $ 2,905.00 $ 3,805.00 $                   230.00 $ 4,290.00 $ 7,200.00 $ 9,340.00 $ 6,000.00 $ 6,000.00 $ 6,000.00
    Qandys.com                                                                            $ 2,600.00 $ 2,600.00                                                                                                  $ 10,000.00 $ 12,000.00 $ 14,000.00 $ 17,000.00 $ 14,000.00
    Rental income‐Grape St                                                                                                                  2,799.00               ‐                                                2,799.00    2,799.00    2,799.00    2,799.00    2,799.00
    Rental income ‐120th St                                                           ‐                                                       871.00                                                                  871.00      871.00      871.00      871.00      871.00
Total Income                                                                       330.00      2,830.00       2,930.00           ‐          3,750.00        2,905.00         3,805.00          230.00    4,290.00   20,870.00       25,010.00          23,670.00                                             26,670.00   23,670.00




                                                                                                                                                                                                                                                                                  Case 2:19-bk-10119-RK
Expenses:
   Residence
        1st Mtg ‐ US Bank ‐ transferred to Selene in April,
        2019 (payment includes impounds)                             5,178.00
        1st Mtg ‐ Selene Finance LP (no impounds)                    3,307.55                                                                                                                                                                           3,307.55                                              3,307.55    3,307.55
        YCCS, LLC (2nd Mtg) ‐ HELOC                                    all due
        Property tax                                                                                                                                                                                                                                    1,380.00                                              1,380.00    1,380.00
        Insurance                                                                                                                                                                                                                                         111.00                                                111.00      111.00
   Rental Property
        Grape St Mortgage                                            2,726.00
        120th St Mortgage                                            1,627.67
        Water‐Grape St                                                                                                                                                                                                                      ‐             379.59                                               180.00      180.00
        Water‐Grape St Security deposit                                                                                                                                                                                                                   600.00
        Water‐120th St                                                                                                                                                                                                                      ‐             130.62                                                66.00       66.00
        Water‐120th St Security deposit                                                                                                                                                                                                                   205.00
   Property owned through entities
        Avalon Mortgage ‐ DPE                                                                  2,600.00       2,600.00                                      2,600.00         2,600.00                         ‐      2,600.00               ‐           2,600.00                                              2,600.00    2,600.00
        Linda Vista Mortgage ‐ DJPE (paid by Qandys)
   Cable                                                                                                                                                                                                    40.00      40.00            40.00              40.00                                                40.00       40.00
   Internet                                                                                                                                                                                     54.73         ‐          ‐              44.99              44.99                                                54.73       54.73
   Natural Gas                                                                                                                                                                                    ‐           ‐       264.72           339.90             426.94                                                40.00       40.00
   Electric and water                                                                                                                                                                                                    ‐             987.10             980.00                                               400.00      400.00
   Electric and water‐Security deposit                                                                                                                                                                                               1,200.00




                                                                                                                                                                                                                                                          Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55
                                                                                                                                                                                                                                                          Main Document
   2019 Quarterly tax estimates                                                                                                                                                                                           ‐               ‐             4,000.00                                              4,000.00    4,000.00
   Bank fee                                                                                                                                                                                                             30.00           10.00                ‐
   Food and housekeeping                                                           150.00        150.00         250.00                                        125.00           125.00          150.00                  483.61          466.08             500.00                                               500.00      500.00
   Home maintenance                                                                                                                                                                                                       ‐            150.00             150.00                                               150.00      150.00
   Personal care products                                                                                                                                                                                                 ‐               ‐                  ‐                                                    ‐         40.00
   Retainer to Lawyer1                                                                                                                                                                                              10,000.00       15,000.00                ‐
   Trust quarterly fee                                                                                                                                                                                                                 650.00                ‐
   Medical and dental                                                                                                                                                                                                                                                                                                      150.00
   Insurance
        Life                                                                                                                                                                                                                                              300.00                                               300.00      300.00
        Vehicle                                                                                                                                                                737.31                                 737.31         1,105.98             535.00                                               535.00      535.00
   Gasoline                                                                         80.00         80.00          80.00                         80.00            80.00           80.00           81.75       40.00     314.87           365.92             360.00                                               360.00      360.00
   Car registration                                                                                                                                                                                                                       ‐                  ‐
   Car maintenance & repair                                                                                                                                                                                                               ‐                60.00                                                60.00       60.00
   Car payment
        Genesis                                                       641.00                                                                                                                                          530.07                ‐           1,282.00                                               641.00      641.00
        Fiat                                                          271.00                                                                                                                                             ‐                  ‐           1,084.00                                               271.00      271.00




                                                                                                                                                                                                                                                                            Page 51 of 80
   Meals and entertainment                                                                                                                                                                                                                                400.00                                               400.00      400.00
   Daughter's allowance                                                                                                                                                                                                                480.00             480.00                                               480.00      480.00
   MOR preparation                                                                                                                                                                                                                     300.00             300.00                                               300.00      300.00
   Miscellaneous                                                                                 120.00                                                         57.31          110.99                                 589.68           299.68              10.99                                                10.99       10.99
Total monthly exp                                                                  230.00      2,950.00       2,930.00           ‐             80.00        2,862.31         3,653.30          286.48       80.00   15,590.26       21,439.65          19,667.68                                             16,187.27   16,377.27

Net monthly cash flow                                                            $ 100.00 $     (120.00) $         ‐    $    ‐    $ 3,670.00 $    42.69 $ 151.70 $     (56.48) $ 4,210.00 $ 5,279.74 $ 3,570.35 $ 4,002.32 $ 10,482.73 $ 7,292.73
Running cash flow                                                                $ 100.00 $      (20.00) $      (20.00) $ (20.00) $ 3,650.00 $ 3,692.69 $ 3,844.39 $ 3,787.91 $ 7,997.91 $ 13,277.65 $ 16,848.00 $ 20,850.32 $ 31,333.05 $ 38,625.78


1. This has since been approved by the Court ‐ Order pending




                                                                                                                                                                                                                                                                                  D
        Case 2:19-bk-10119-RK                     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                           Desc
                                                  Main Document     Page 52 of 80
         Case 2:19-bk-10119-RK                     Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11                                     Desc
                                                    Main Document    Page 8 of 11



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

A true and correct copy of the foregoing document entitled (specify) STATUS CONFERENCE REPORT will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/0119, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

        Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
        Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
        Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
        Valerie Smith claims@recoverycorp.com
        David A Tilem davidtilem@tilemlaw.com,
         DavidTilem@ecf.inforuptcy.com;malissamurguia@tilemlaw.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.in
         foruptcy.com;MalissaMurguia@ecf.inforuptcy.com;DianaChau@tilemlaw.com
        Edward A Treder cdcaecf@bdfgroup.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Hatty K Yip hatty.yip@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 05/01/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Robert Kwan                                                         David Lee
United States Bankruptcy Court                                                840 Dunsmuir Ave.
255 E. Temple Street, Suite 1682                                              Los Angeles, CA 90036
Los Angeles, CA 90012

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ______, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 05/01/2019                         Malissa Murguia                                             /s/Malissa Murguia
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-10119-RK               Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55      Desc
                                    Main Document     Page 53 of 80

Case 2:19-bk-10119-RK               Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11       Desc
                                     Main Document    Page 9 of 11


                                              Service List


Green Lawn Mortgage Loan Trust 1, BYUS Bank
Wright, Finlay & Zak, LLP                              Internal Revenue Service
4665 MacArthur Court, Suite 200                        P.O. Box 7346
Newport Beach, CA 92660-1881                           Philadelphia, PA 19101

                                                       Aztec Financial
Amer Assist ar Solutions, Inc.                         2624 West Magnolia Blvd.,
P.O. Box 26095                                         Burbank, CA 91505
Columbus, OH 43226-0095
                                                       CFG Merchant Solutions
                                                       180 Maiden Lane, FL 15
Aldrige Pite, LLP                                      New York, NY 10038
5375 Jutland Drive, Suite 200
San Diego, CA 92101                                    Merchants Mortgage & Trust Corp.
                                                       7400 E. Crestline Cir #250
                                                       Englewood, CO 80111
BSI Financial Services
314 S. Franklin Street, 2nd Floor                      Rose Hopkins
Titusville, PA 16354-2168                              10023 ½ Grape Street
                                                       Los Angeles, Ca 90002

Comenity-Total Rewards Visa                            Sandra Miller
P.O. Box 659450                                        10023 Grape Street
San Antonio, TX 78265-9450                             Los Angeles, CA 90002

                                                       Strategic Funding Source
Comenity-TotalRewards Visa                             120 W 45th Street
P.O. Box 659450                                        New York, NY 10036
San Antonio, TX 78265-9450
                                                       Target
                                                       P.O. Box 108
Comenity-TotalRewards Visa                             Saint Louis, MO 63166
P.O. Box 659450
San Antonio, TX 78265-9450

                                                       CFG Merchant Solutions
Chase                                                  180 Maiden Lane, FL 15
P.O. Box 901076                                        New York, NY 10038-5150
Ft. Worth, TX 76101-2076

                                                       Discover Card
Discover Bank                                          P.O. Box 51908
Discover Products, Inc.                                Los Angeles, CA 90051
P.O. Box 3025
New Albany, OH 43054-3025
                                                       Discover it Miles Card
                                                       P.O. Box 51908
Pentagon Federal Credit Union                          Los Angeles, CA 90051-6208
2930 Eishenhower Avenue
Alexandria, VA 22314
Case 2:19-bk-10119-RK         Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55            Desc
                              Main Document     Page 54 of 80

Case 2:19-bk-10119-RK            Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11         Desc
                                 Main Document    Page 10 of 11


Franchise Tax Board                                Mercury Payments Services, LLC
Bankruptcy Section MS A340                         Card Services
P.O. Box 2952                                      P.O. Box 70168
Sacramento, CA 95812-2952                          Philadelphia, PA 19176-0168


First National Bank                                Orbitz
P.O. Box 2557                                      P.O. Box 659450
Omaha, FL 68103-2557                               San Antonio, TX 78265-9450


Franchise Tax Board                                Pacific Private Money, Inc.
P.O. Box 942840                                    1555 Grant Avenue
Sacramento, CA 94240-0001                          Novato, CA 94945-3120


Internal Revenue Service                           Pentagon Federal Credit Union
Centralized Insolvency Operations                  2930 Eishenhower Avenue
P.O. Box 7346                                      Alexandria, VA 22314-4557
Philadelphia, PA 19101-7346


JP Morgan Chase Bank, N.A.                         Pentagon Federal Credit Union
National Bankruptcy Department                     9494 Miramar Road
P.O. Box 29505 AZ1-1191                            San Diego, CA 92126-4417
Phoenix, AZ 85038-9505

                                                   Pentagon Federal Credit Union
LA DWP                                             Attn: Bankruptcy Department
111 N. Hope Street                                 P.O. Box 1432
Los Angeles, CA 90012-2607                         Alexandria, VA 22313-1432

LA County Treasurer and Tax Collector
P.O. Box 54110                                     Pinnacle Credit Services, LLC
Los Angeles, CA 90054-0110                         Resurgent Capital Services
                                                   P.O. Box 10587
                                                   Greenville, SC 29603-0587
Loancare a Service Link Company
P.O. Box 8068
Virginia Beach, VA 23450-8068                      Quantum 3 Group, LLC as agent for Comenity
                                                   Bank
                                                   P.O. Box 788
Los Angeles County Treasurer and Tax Collector     Kirkland, WA 98083-0788
Attn: Bankruptcy Unit
P.O. Box 54110
Los Angeles, CA 90054-0110                         Synchrony Bank
                                                   Amazon Store Card
                                                   170 W. Election Road, Suite 125
LVNV Funding, LLC                                  Draper, UT 84020-6425
Resurgent Capital Services
P.O. Box 10587
Greenville, SC 29603-0587                          Synchrony Bank
                                                   PRA Receivables Management LLC
                                                   P.O. Box 41021
                                                   Norfolk, VA 23541-1021
Case 2:19-bk-10119-RK              Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                                   Main Document     Page 55 of 80




Case 2:19-bk-10119-RK              Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11    Desc
                                   Main Document    Page 11 of 11


Synchrony Bank
c/o PRA Receivables Management LLC
P.O. Box 41021
Norfolk, VA 23541-1021


Target REDcard
P.O. box 5332
Sioux Falls, SD 57117-5332


US Bank
P.O. Box 5229
Cincinnati, OH 45201-5229


US Bank Home Mortgage
4601 Frederica Street
Owensboro, KY 42301-7439


Virgin America
P.O. Box 659450
San Antonio, TX 78265-7439


YCCS, LLC
a Hawaiian Limited Liability Co.
c/o Baurch C. Cohen Esq.
4929 Wilshire Blvd., #940
Los Angeles, CA 90010-3889
Case 2:19-bk-10119-RK   Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                        Main Document     Page 56 of 80




                    EXHIBIT-5
 Case 2:19-bk-10119-RK                          Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55          Desc
                                                Main Document     Page 57 of 80
Case 2:19-bk-10119-RK                      Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18         Desc
                                            Main Document    Page 1 of 12


 1   David A. Tilem (SBN 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 North Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
          Fax:(818) 507-6800
 4   DavidTilem@TilemLaw.com
 5   Attorneys for Debtor and Debtor-
          In-Possession
 6
 7                                               UNITED STATES BANKRUPTCY COURT
 8                                               CENTRAL DISTRICT OF CALIFORNIA
 9                                                            LOS ANGELES DIVISION
10
11   In re:                                                            )   Case No. 2:19-bk-10119-RK
                                                                       )
12                                                                     )
                                                                       )   Chapter 11
13                                                                     )
                                                                       )
14                                                                     )   NOTICE OF MOTION AND MOTION FOR
                                                                       )   ORDER AUTHORIZING DEBTOR TO
15   DAVID LEE,                                                        )   ENTER INTO A MONTH TO MONTH
                                                                       )   LEASE AND TO PAY FOR MOVING
16                                                                     )   EXPENSES §363; DECLARATION OF
                                                                       )   DAVID LEE IN SUPPORT
17                                                                     )
                                                                       )   [NO HEARING REQUIRED]
18             Debtor.                                                 )
     _______________________________                                   )
19
20              TO THE HONORABLE ROBERT KWAN, UNITED STATES BANKRUPTCY JUDGE,
21   THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL PARTIES IN
22   INTEREST:
23              Movant David Lee. (“Debtor”), has filed a motion entitled
24   Notice of Motion and Motion for Order Authorizing Debtor to enter
25   into a month to month rental agreement and to pay one-time moving
26   expenses of not more than $600.
27              Movant is asking the court to grant the motion without a
28   hearing, as provided for in LBR 9013-1(o).


     03062\M\Mo2Reolcate&Rent20180625-Mtn2Relocate&Rent.wpd            1
Case 2:19-bk-10119-RK      Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55      Desc
                           Main Document     Page 58 of 80

   Case 2:19-bk-10119-RK    Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18   Desc
                             Main Document    Page 2 of 12
 Case 2:19-bk-10119-RK                          Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55    Desc
                                                Main Document     Page 59 of 80
Case 2:19-bk-10119-RK                      Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18   Desc
                                            Main Document    Page 3 of 12


 1                                        MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                               I.
 3                                              JURISDICTION AND APPLICABLE LAW
 4              The Court has jurisdiction over the Motion pursuant to 28
 5   U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. §
 6   157(b)(2)(N). California State Bd. of Equalization v. Sierra
 7   Summit, Inc., 490 U.S. 844, 849, 109 S.Ct. 2228, 2232-2233 (1989).
 8   Venue is proper in this district pursuant to 28 U.S.C. §§ 1334(e).
 9              The statutory predicates for the relief requested are sections
10   363(b)(1) of the Bankruptcy Code1, and Federal Rules of Bankruptcy
11   Procedure (“FRBP”) 2002, 4001, 6004, and 9014.
12                                                               II.
13                                                            BACKGROUND
14              David Lee is the Debtor (“Debtor”) in the above-captioned
15   case.           This case was commenced by filing a voluntary Chapter 11
16   petition on February 11, 2019 (the “Petition Date”). No trustee has
17   been appointed and Debtors continue to manage the Estate as
18   Debtors-in-Possession.
19              Debtor is an individual who reside in the Central District of
20   California. The Debtor’s residence is located at 840 Dunsmuir Ave.
21   Los Angeles, CA 90036 (“Property”). Monthly mortgage payments total
22   approximately $8,330/month on the Property.
23              To generate income for the Estate, Debtor is prepared to
24   relocate to an apartment on a month to month basis at a cost of
25   $3,000/month and rent out his residence for approximately
26   $6,000/month.                      The estate will net approximately $3,000/month as a
27
28        1
               Title 11, United States Code § 101, et seq. - referred to
     here as the “Bankruptcy Code” or, simply the “Code”.

     03062\M\Mo2Reolcate&Rent20180625-Mtn2Relocate&Rent.wpd       3
Case 2:19-bk-10119-RK                           Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55     Desc
                                                Main Document     Page 60 of 80
Case 2:19-bk-10119-RK                      Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18   Desc
                                            Main Document    Page 4 of 12


 1   month.
 2              Debtor proposes to relocate to 3150 Wilshire Blvd., Los
 3   Angeles, California by sub-leasing an apartment from a friend.
 4   There is no formal rental agreement between the Debtor and his
 5   friend, however, the amount which Debtor proposes to pay is
 6   approximately what his friend is paying to rent the apartment.
 7              To engage in this transaction, Debtor will require approval
 8   under §363(b) to relocate and to pay relocation expenses.
 9                                                                 III.
10                                                            RELIEF REQUESTED
11              By this motion, Debtor seeks an Order:
12              1.          Authorizing the Debtor to relocate to a rental property
13   and enter into a month to month sub-lease agreement, and
14              2.          Authorizing the Debtor to pay not more than $600 for
15   relocation expenses.
16                                                                  IV.
17                                                      ARGUMENT AND AUTHORITIES
18   A.         DEBTOR’S RELOCATION AND PROPOSED USE OF FUNDS SHOULD BE
19              APPROVED
20              Debtor seeks Court approval to pay relocation expenses.                             The
21   Bankruptcy Code authorizes the “use” of estate property, in this
22   instance funds, either in the ordinary course of business without
23   further Court approval (§363(b)), or with Court approval (§363(c)).
24              1.          IDENTIFYING ORDINARY COURSE TRANSACTIONS
25              Identifying what qualifies as ordinary course is not always
26   simple. Courts have applied both a “horizontal test” and a
27   “vertical test” to attempt to identify when something is “ordinary
28   course”.               In re Straightline Investments, Inc., 525 F.3d 870, 879-


     03062\M\Mo2Reolcate&Rent20180625-Mtn2Relocate&Rent.wpd          4
Case 2:19-bk-10119-RK                           Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55        Desc
                                                Main Document     Page 61 of 80
Case 2:19-bk-10119-RK                      Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18      Desc
                                            Main Document    Page 5 of 12


 1   881 (9th Cir., 2008); In re Dant & Russell, Inc., 853 F.2d 700,
 2   704-05 (9th Cir. 1988)(superseded by statute on other grounds);                                      In
 3   re Seely, 492 B.R. 284 (Bankr. C.D. Cal. 2013).
 4              The "vertical test" asks whether the proposed transaction
 5   subjects a hypothetical creditor to economic risks different from
 6   those the creditor accepted when deciding to extend credit.                                      This
 7   compares the debtor's proposed post-petition transaction with the
 8   debtor's pre-petition conduct to see if there is a history of
 9   similar transactions.                                    Straightline, 525 F.3d at 879; Dant &
10   Russell, 853 F.2d at 704-05.                                   This Debtor does not have a history
11   of relocating, hence the proposed expense is probably not in the
12   “ordinary course”.
13              The “horizontal test” asks whether people similarly situated
14   to the debtor would ordinarily engage in similar transactions.
15   Straightline, 525 F.3d at 880-1; Dant & Russell, 853 F.2d at 704.
16   Once again, while Americans are somewhat infamous for moving more
17   than most, this is not a daily, or even an annual occurrence.
18              Based on both the horizontal and vertical tests, the proposed
19   expenditure of relocation funds is, in all liklihood, NOT an
20   ordinary course transaction.                                   Thus Court approval of the proposed
21   expenditure is necessary.
22              2.          COURT APPROVAL OF THE PROPOSED EXPENDITURE IS APPROPRIATE
23              Transactions not in the ordinary course require Court
24   approval, §363(b).                             This triggers the “business judgment” rule.           In
25   re 240 North Brand Partners, Ltd. 200 B.R. 653, 659 (9th Cir. BAP
26   1996) In re Walter, 83 B.R. 14, 19-20 (9th Cir. BAP 1988); In re
27   Lionel Corporation, 722 F.2d 1063, 1066 (2nd Cir. 1983); In re
28   Continental Air Lines, Inc., 780 F.2d 1223 (5th Cir. 1986); In re


     03062\M\Mo2Reolcate&Rent20180625-Mtn2Relocate&Rent.wpd             5
Case 2:19-bk-10119-RK      Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55      Desc
                           Main Document     Page 62 of 80

   Case 2:19-bk-10119-RK    Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18   Desc
                             Main Document    Page 6 of 12
Case 2:19-bk-10119-RK                           Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55         Desc
                                                Main Document     Page 63 of 80
Case 2:19-bk-10119-RK                      Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18      Desc
                                            Main Document    Page 7 of 12


 1                                                      DECLARATION OF DAVID LEE
 2   I, David Lee, declare and state as follows:
 3              1.          I am the debtor and debtor-in-possession in this
 4   bankruptcy case.
 5              2.          This statement is based on my personal knowledge.                       If
 6   asked to do so, I could and would testify to the statements made
 7   below.
 8              3.          I own and currently live at 840 Dunsmuir Avenue, Los
 9   Angeles which is a single family residence.                                    The property has about
10   2,100 square feet and I have lived there for about 21 years.
11              4.          The monthly mortgages on this property total
12   approximately $8,330.                                    This includes impounds for insurance and
13   property taxes.
14              5.          After consulting with a real estate broker, I believe I
15   can rent my home for $6,000/month.
16              6.          I have located an apartment at 3150 Wilshire Blvd., Los
17   Angeles, California which I am willing to rent.                                    The cost would be
18   about $3,000/month.                              I would be sub-leasing from a friend on a
19   month to month basis.
20              7.          My “rent” is within a few dollars of my friend’s cost to
21   rent the apartment.
22              8.          To relocate I believe I would need to spend approximately
23   $600.
24   / / /
25   / / /
26   / / /
27   / / /
28   / / /


     03062\M\Mo2Reolcate&Rent20180625-Mtn2Relocate&Rent.wpd             7
Case 2:19-bk-10119-RK      Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55      Desc
                           Main Document     Page 64 of 80

   Case 2:19-bk-10119-RK    Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18   Desc
                             Main Document    Page 8 of 12
        Case 2:19-bk-10119-RK                     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                           Desc
                                                  Main Document     Page 65 of 80
         Case 2:19-bk-10119-RK                     Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18                                     Desc
                                                    Main Document    Page 9 of 12



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

 A true and correct copy of the foregoing document entitled (specify) NOTICE OF MOTION AND MOTION FOR
 ORDER AUTHORIZING DEBTOR TO ENTER INTO A MONTH TO MONTH LEASE AND TO PAY FOR MOVING
 EXPENSES §363; DECLARATION OF DAVID LEE IN SUPPORT will be served or was served (a) on the judge in
 chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
6/26/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

        Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
        Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
        Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
        Valerie Smith claims@recoverycorp.com
        David A Tilem davidtilem@tilemlaw.com,
         DavidTilem@ecf.inforuptcy.com;malissamurguia@tilemlaw.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.in
         foruptcy.com;MalissaMurguia@ecf.inforuptcy.com;DianaChau@tilemlaw.com
        Edward A Treder cdcaecf@bdfgroup.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Hatty K Yip hatty.yip@usdoj.gov              Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) 6/26/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Robert Kwan                                                         David Lee
United States Bankruptcy Court                                                840 Dunsmuir Ave.
255 E. Temple Street, Suite 1682                                              Los Angeles, CA 90036
Los Angeles, CA 90012

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 6/26/2019                   Malissa Murguia                                                    /s/ Malissa Murguia
 Date                         Printed Name                                                      Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-10119-RK               Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55      Desc
                                    Main Document     Page 66 of 80

Case 2:19-bk-10119-RK               Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18       Desc
                                    Main Document    Page 10 of 12


                                              Service List


Green Lawn Mortgage Loan Trust 1, BYUS Bank
Wright, Finlay & Zak, LLP                              Internal Revenue Service
4665 MacArthur Court, Suite 200                        P.O. Box 7346
Newport Beach, CA 92660-1881                           Philadelphia, PA 19101

                                                       Aztec Financial
Amer Assist ar Solutions, Inc.                         2624 West Magnolia Blvd.,
P.O. Box 26095                                         Burbank, CA 91505
Columbus, OH 43226-0095
                                                       CFG Merchant Solutions
                                                       180 Maiden Lane, FL 15
Aldrige Pite, LLP                                      New York, NY 10038
5375 Jutland Drive, Suite 200
San Diego, CA 92101                                    Merchants Mortgage & Trust Corp.
                                                       7400 E. Crestline Cir #250
                                                       Englewood, CO 80111
BSI Financial Services
314 S. Franklin Street, 2nd Floor                      Rose Hopkins
Titusville, PA 16354-2168                              10023 ½ Grape Street
                                                       Los Angeles, Ca 90002

Comenity-Total Rewards Visa                            Sandra Miller
P.O. Box 659450                                        10023 Grape Street
San Antonio, TX 78265-9450                             Los Angeles, CA 90002

                                                       Strategic Funding Source
Comenity-TotalRewards Visa                             120 W 45th Street
P.O. Box 659450                                        New York, NY 10036
San Antonio, TX 78265-9450
                                                       Target
                                                       P.O. Box 108
Comenity-TotalRewards Visa                             Saint Louis, MO 63166
P.O. Box 659450
San Antonio, TX 78265-9450

                                                       CFG Merchant Solutions
Chase                                                  180 Maiden Lane, FL 15
P.O. Box 901076                                        New York, NY 10038-5150
Ft. Worth, TX 76101-2076

                                                       Discover Card
Discover Bank                                          P.O. Box 51908
Discover Products, Inc.                                Los Angeles, CA 90051
P.O. Box 3025
New Albany, OH 43054-3025
                                                       Discover it Miles Card
                                                       P.O. Box 51908
Pentagon Federal Credit Union                          Los Angeles, CA 90051-6208
2930 Eishenhower Avenue
Alexandria, VA 22314
Case 2:19-bk-10119-RK         Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55            Desc
                              Main Document     Page 67 of 80

Case 2:19-bk-10119-RK            Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18         Desc
                                 Main Document    Page 11 of 12


Franchise Tax Board                                Mercury Payments Services, LLC
Bankruptcy Section MS A340                         Card Services
P.O. Box 2952                                      P.O. Box 70168
Sacramento, CA 95812-2952                          Philadelphia, PA 19176-0168


First National Bank                                Orbitz
P.O. Box 2557                                      P.O. Box 659450
Omaha, FL 68103-2557                               San Antonio, TX 78265-9450


Franchise Tax Board                                Pacific Private Money, Inc.
P.O. Box 942840                                    1555 Grant Avenue
Sacramento, CA 94240-0001                          Novato, CA 94945-3120


Internal Revenue Service                           Pentagon Federal Credit Union
Centralized Insolvency Operations                  2930 Eishenhower Avenue
P.O. Box 7346                                      Alexandria, VA 22314-4557
Philadelphia, PA 19101-7346


JP Morgan Chase Bank, N.A.                         Pentagon Federal Credit Union
National Bankruptcy Department                     9494 Miramar Road
P.O. Box 29505 AZ1-1191                            San Diego, CA 92126-4417
Phoenix, AZ 85038-9505

                                                   Pentagon Federal Credit Union
LA DWP                                             Attn: Bankruptcy Department
111 N. Hope Street                                 P.O. Box 1432
Los Angeles, CA 90012-2607                         Alexandria, VA 22313-1432

LA County Treasurer and Tax Collector
P.O. Box 54110                                     Pinnacle Credit Services, LLC
Los Angeles, CA 90054-0110                         Resurgent Capital Services
                                                   P.O. Box 10587
                                                   Greenville, SC 29603-0587
Loancare a Service Link Company
P.O. Box 8068
Virginia Beach, VA 23450-8068                      Quantum 3 Group, LLC as agent for Comenity
                                                   Bank
                                                   P.O. Box 788
Los Angeles County Treasurer and Tax Collector     Kirkland, WA 98083-0788
Attn: Bankruptcy Unit
P.O. Box 54110
Los Angeles, CA 90054-0110                         Synchrony Bank
                                                   Amazon Store Card
                                                   170 W. Election Road, Suite 125
LVNV Funding, LLC                                  Draper, UT 84020-6425
Resurgent Capital Services
P.O. Box 10587
Greenville, SC 29603-0587                          Synchrony Bank
                                                   PRA Receivables Management LLC
                                                   P.O. Box 41021
                                                   Norfolk, VA 23541-1021
Case 2:19-bk-10119-RK              Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                                   Main Document     Page 68 of 80




Case 2:19-bk-10119-RK              Doc 95 Filed 06/26/19 Entered 06/26/19 09:39:18    Desc
                                   Main Document    Page 12 of 12


Synchrony Bank
c/o PRA Receivables Management LLC
P.O. Box 41021
Norfolk, VA 23541-1021


Target REDcard
P.O. box 5332
Sioux Falls, SD 57117-5332


US Bank
P.O. Box 5229
Cincinnati, OH 45201-5229


US Bank Home Mortgage
4601 Frederica Street
Owensboro, KY 42301-7439


Virgin America
P.O. Box 659450
San Antonio, TX 78265-7439


YCCS, LLC
a Hawaiian Limited Liability Co.
c/o Baurch C. Cohen Esq.
4929 Wilshire Blvd., #940
Los Angeles, CA 90010-3889
Case 2:19-bk-10119-RK   Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                        Main Document     Page 69 of 80




               EXHIBIT - 6
Case 2:19-bk-10119-RK   Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                        Main Document     Page 70 of 80




                   Broker Opinion Values - July 1, 2019

                   840 S. Dunsmuir Ave.
                   Los Angeles, CA 90036


                   Chase.com                  $       1,532,000
                   Eppraisal.com              $       1,661,510
                   Realestateabc.com          $       1,562,371
                   Realtor.com                $       1,565,100
                   Redfin.com                 $       1,667,219
                   Remax.com                  $       1,322,800
                   Trulia.com                 $       1,562,890
                   Zillow.com                 $       1,562,371

                   Value - Average            $       1,554,533
 Case 2:19-bk-10119-RK                Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                                      Main Document     Page 71 of 80



                                                                                       Sign in


Home Value Estimator                   Home Equity Line of Credit Calculator   Debt Consolidatio



                         Home Value Estimator
What is your home or dream home worth? Use the Chase Home Value Estimator to
get a free estimated market value of your home or a home you are interested in. We'll
calculate our best estimated home valuation using the millions of home records in
our database. Simply enter the address and choose “Get Value”. Thinking of doing
improvements? Add your proposed projects and estimate how your home's value will
increase. Using Google maps, pinpoint the exact location of your home or an area you
have your eyes set on.



     840 S DUNSMUIR AVE LOS ANGELES, CA 90036

        Search for new address here or click a parcel on the map




    $1,532,000 Estimated Value 
Case 2:19-bk-10119-RK         Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55               Desc
                              Main Document     Page 72 of 80




     » 840 S Dunsmuir Ave Los Angeles, CA
                    90036


                                                                                Sign in
       840 S Dunsmuir Ave
       View larger map




                                                                   Map data ©2019
                                                                        Report     Google
                                                                               a map error
     Road View | Street View | Larger

                            Off Market Home Value Estimates:   ?




                $1,661,510                             $1,562,371

    Public Record Information:

        Beds/Baths: 4 / 2
        Tax Assessment: n/a
        Est. Tax: $11,689.61
        Built: 1924
        Sqft: 1850
        Region: West
        Munic/Township: -
        Subdivision: 4464
     Case 2:19-bk-10119-RK                                                    Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                                                                     Desc
                                                                              Main Document     Page 73 of 80

RealEstateABC > Home Values > California Home Values > Los Angeles Home Values > 840 S Dunsmuir Ave




                                                                                                             Free Home Values and Home Comparables Nationwide
                                                                                                             Real Estate & Mortgage Resources

                                   Find a Realtor | Home Values | Buying a Home | Home Selling | Property Listings                          | Mortgage | Articles | Calculators            | Agent Section




                                                                    840 S Dunsmuir Ave, Home Value
                                                                    Enter address:                              Enter City & State, or Zip:                                                Resources & Tools
                                                                                                                                                                                     Search Homes for Sale
           840 S Dunsmuir Ave                                                                                                                                                        Free Credit Report
           Los Angeles, CA 90036                                                                                                                                                     Moving Quotes
                                                                                                                                                                                     Get a Property Report
         Zestimate®                $1,562,371                                                                                                                                        Free Mortgage Quotes
      $ Per Square Foot: $292                                                                                                                                                        Assisted Living
     For deeper insights, contact a local Real Estate Expert.                                                                                                                        Financial Advisors
                                                                                                                                                   OK
                    Last Sale:     08-30-2001
                                                                                                                                                                                     Real Estate Attorneys
                  Sales Price:     $540,000
                   Year Built:     1924
                            BR:    4                                                                                                                                                 Get UP TO 4 FREE
                            BA:    2
                                                                                                                                                                                     Mortgage Quotes:
               BLDG SQ FTP:        1,850
                   LOT SQ FT:      8,322
                                                                                                                                                                                           Purchase
                              See more property facts at Zillow
                                                                                                                                                                                           Refinance
                                                                                                                                                                                           Equity




                                                                                                                                                           Map data ©2019
                                                                                                                                                                Report a mapGoogle
                                                                                                                                                                             error

                                                                                                                                                                                            RealEstateABC
                                                                                                                                                                                             Newsletter
                                                                $100,000+
                                                                   How much do you need?
                                                                $50,000                                                           Calculate Payment                                   email address
         Home Equity
                                                                $25,000                                                                                                                                Subscribe
         Line of Credit


                                                                                                                                                                           Last
     Ethical Lender Name                                                       Rate      Points         Fees               Lock           APR       Payment              Updated
                                                                                                                                                                                            PUBLIC
     HighTechHomeLoans                                                        4.250%     0.000      $2,455                 30           4.250%      $6149              07/01/2019

     HighTechHomeLoans                                                        4.125%     0.177      $595                   30           4.144%      $6058              07/01/2019          RECORDS
     HighTechHomeLoans                                                        3.875%     1.127      $595                   30           3.971%      $5878              07/01/2019           SEARCH
                                                                                                                                                            Powered by Loan.com


                             Location                                              History                          Room Count                           Square Feet
                Property Address                     Proximity        Sale Date        Sale Price    Built In       Beds          Baths         Building     Price Per      Lot

     Subject Property
              840 S Dunsmuir Ave                        0 mi         08-30-2001        $540,000       1924           4             2             1,850        $292         8,322

     Recent Sales in this Area
                                                                                                                                                                                      First Name
 A    1029 Meadowbrook Ave                             0.2 mi         09-13-2018       $1,525,000     1924           9              8            3,377         $452        7,200
                                                                                                                                                                                       |
 B    1206 S Sycamore Ave                              0.4 mi         10-19-2018       $2,075,000     1923           5              4            3,016         $688        6,568

 C    1215 S Cloverdale Ave                            0.4 mi         07-16-2018       $1,037,000     1935           3              2            1,498         $692        5,523
                                                                                                                                                                                      Last Name
 D    1113 Hauser Blvd                                 0.4 mi         07-20-2018       $1,210,000     1926           5              2            2,078         $582        6,019

 E    1056 S Ridgeley Dr                               0.3 mi         12-06-2018       $1,350,000     1925           3              2            1,594         $847        6,433

 F    1126 S Ridgeley Dr                               0.3 mi         12-01-2018       $930,000       1924           2              1            1,538         $605        6,364

 G    1130 S Burnside Ave                              0.3 mi         07-26-2018       $1,268,000     1925           2              2            1,300         $975        6,891               Start Search
 H    1039 S Cochran Ave                               0.2 mi         06-14-2019       $1,275,000     1927           4              3            2,700         $472        7,161

 I    844 S Curson Ave                                 0.3 mi         08-10-2018       $2,010,000     1933           3              2            1,500        $1,340       7,026

 J    851 Masselin Ave                                 0.3 mi         05-21-2019       $1,670,000     1925           3              2            1,824         $916        7,000

 K    850 Masselin Ave                                 0.2 mi         04-15-2019       $2,157,574     1928           4              3            3,498         $617        7,000

 L    843 Hauser Blvd                                  0.2 mi         10-26-2018       $1,483,500     1925           3              3            1,897         $782        7,000              Powered By
 M    933 Hauser Blvd                                  0.2 mi         05-01-2019       $1,230,000     1927           3              3            1,922         $640        7,000

 N    934 S Dunsmuir Ave                               0.1 mi         07-10-2018       $1,650,000     1924           3              3            2,067         $798        7,627

 O    929 S Dunsmuir Ave                               0.1 mi         08-22-2018       $1,275,000     1924           2              3            1,650         $773        7,930

 P    908 S Ridgeley Dr                                0.1 mi         08-29-2018       $1,280,000     1925           3              2            1,647         $777        7,039

 Q    1117 S Ridgeley Dr                               0.3 mi         11-20-2018       $1,208,000     1927           3              3            1,927         $627        6,320

 R    851 S Cloverdale Ave                             0.0 mi         06-20-2019       $1,760,000     1924           5              5            3,510         $501        5,575

 S    1021 S Dunsmuir Ave                              0.2 mi         05-22-2019       $1,450,000     1924           2              2            1,419        $1,022       7,352

 T    1021 S Ridgeley Dr                               0.2 mi         05-21-2019       $1,532,000     1923           3              3            1,801         $851        6,372

 U    823 Masselin Ave                                 0.2 mi         06-24-2019       $1,785,000     1925           3              3            2,341         $762        7,004
Case 2:19-bk-10119-RK             Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                     Desc
                                  Main Document     Page 74 of 80




                                                                      200 m                 Map data ©
                                                                                                     ©2019
                                                                                                       2019
                                                                                                  Report
                                                                                                 Report a amapGoogle
                                                                                                            problem
                                                                                                               error



                                                                                   Est.   $1,565,100 
                                                                                    Track Your Home Value
                            4       2       1,850     8,323
                 Map       beds    baths     sq ft    sqft lot

            Commute Time
                           840 S Dunsmuir Ave,
                           Los Angeles, CA 90036


            Get Up To 4 Free Moving Quotes




            Property Overview - 840 S Dunsmuir Ave, Los Angeles, CA 90036 is a single family home built in
            1924. This property was last sold for $540,000 in 2001 and currently has an estimated value of
            $1,565,100. The median sales price for the Mid - Wilshire area is $852,000. The $1,565,100
            estimated value is 58.11% greater than the median listing price of $989,900 for the Mid - Wilshire
            area.

            According to the Los Angeles public records, the property at 840 S Dunsmuir Ave, Los Angeles, CA
            90036 has approximately 1,850 square feet, 4 beds and 2 baths with a lot size of 8,323 square feet.
            Nearby schools include Wilshire Crest Elementary School, John Burroughs Middle School and
            Fairfax Senior High School.




                                                                             
                                                                              $5,930
                             58.11%                    $1.03M
                             More expensive than       Since last sold        Rental Estimate 
                             nearby properties        in 2001 



             Own this home?
             Check out your owner dashboard to:
             • Track your home's value and comps
             • Update the important details and photos
             • Easily compare similar homes in your area



             Home Value for 840 S Dunsmuir Ave
            840 S Dunsmuir Ave is likely to appreciate by 6% in the next year, based on the latest home price
            index. In the last 4 years, this home has increased its value by 13%.
Case 2:19-bk-10119-RK                        Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                                Desc
                                             Main Document     Page 75 of 80




                    City, Address, School, Agent, Z     1-844-759-7732      Buy ▾      Sell ▾   Real Estate Agents       Log In          Sign Up




           840 S Dunsmuir Ave
           Los Angeles, CA 90036



                         $1,667,219                       $540,000                                  4                       2
                         Redfin Estimate                 Last Sold Price                           Beds                   Baths
                         1,850 Sq. Ft.
                          $901 / Sq. Ft.
     Built: 1924
   Status: Sold Source: Public Records




      NOT FOR SALE
                                                                                                         Is This Your Home?

                                                                                                             Track this home's
                                                                                                          estimate & nearby sales
                                                                                                                  activity


                                                                                                               I'm the Owner



                                                                                                          Sell your home for more,
                                                                                                        pay a listing fee as low as 1%

                                                                                                             Estimated sale price
                                                                                                          $1.58M - $1.75M

                                                                                                        Talk to Redfin About Selling




   Redfin Estimate for 840 S Dunsmuir Ave
   Edit Home Facts to improve accuracy.

   Create an Owner Estimate


   $1,667,219                                                 Track This Estimate

   +$1.1M since sold in 2001                                               1 year   5 years




   Redfin Estimate based on recent home sales.
Case 2:19-bk-10119-RK   Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                        Main Document     Page 76 of 80
Case 2:19-bk-10119-RK                          Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                                      Desc
                                               Main Document     Page 77 of 80


            Search for City, Neighborhood, Zip, Cou


    Back to Search      Sold   CA    Los Angeles   90036   840 S Dunsmuir Ave

  OFF MARKET
                                                                                                                             Save                Share




   840 S Dunsmuir Ave                                                           $1,562,890
   Los Angeles, CA 90036 Mid City                                               Trulia Estimate
                                                                                as of Jul 1, 2019
      4 Beds      2 Baths      1,850 sqft




   Homes Nearby For Sale

                                                                                                                     OPEN SUN, 1-5PM




   $1,799,000                             $1,799,000                        $1,399,000                             $1,380,000
      3bd      3ba     2,204 sqft            3bd    3ba      1,954 sqft          2bd     2ba        1,466 sqft        4bd     3ba      2,014 sqft
   603 S Highland Ave                     920 S Burnside Ave                827 S Burnside Ave                     1068 S Lucerne Blvd
   Mid Wilshire, Los Angeles, CA          Mid City, Los Angeles, CA         Mid City, Los Angeles, CA              Mid City, Los Angeles, CA




   Local Information




   Map View                  Street View             Schools                Crime                       Commute                Shop & Eat
   Explore the area around   Take a virtual walk     1 Elementary School    Lowest crime relative to    88% of residents       293 Restaurants
   840 S Dunsmuir Ave.       around the              1 Middle School        the rest of Los Angeles     commute by car.        59 Groceries
                             neighborhood.           1 High School          county.                                            50 Nightlife




   Description
   This property is no longer available to rent or to buy.
    Case 2:19-bk-10119-RK      Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55   Desc
                               Main Document     Page 78 of 80




•

     Interested in touring this home?

         o   Get more info


      $1,421,757
      4 bd2 ba1,850 sqft

      840 S Dunsmuir Ave, Los Angeles, CA 90036

      Pre-foreclosure / auctionForeclosure Estimate: $1,421,757View Details

         •   Get more info


      $1,421,757
      4bd2ba1,850sqft
Case 2:19-bk-10119-RK         Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55            Desc
                              Main Document     Page 79 of 80




       12/11/2018            Foreclosure auction                   unpaid balance
       8/29/2018             Home in default                       $19,110 past due
       11/20/2017            Loan issued                           $365,000
       Name:       S B S TRUST DEED NETWORK A CALIFORNIA
       Address: 31194 LA BAYA DRIVE 106, THOUSAND OAKS, CA 91362
       Phone:      (818) 991-4600
       Foreclosure
                        Non-Judicial
       type:
                        Notice of Default: XX-XXXXXXX on 9/3/2018Notice of Sale: XX-XXXXXXX on
       Recorded:
                        12/10/2018
       Parcel number: 5089-020-012

                               • See more foreclosure information

   •   Home value

       Zestimate®

       $1,562,371

       Estimated sales range: $1.44M - $1.69M

       Zestimate history
        Case 2:19-bk-10119-RK                     Doc 108 Filed 07/02/19 Entered 07/02/19 13:01:55                                      Desc
                                                  Main Document     Page 80 of 80



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  4929 Wilshire Boulevard, Suite 940, Los Angeles, California 90010.

A true and correct copy of the foregoing document entitled: NOTICE OF MOTION AND MOTION FOR RELIEF FROM
THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (with supporting declarations) (REAL PROPERTY) will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On 7/2/2019,
I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Sean C Ferry (CR)                       sferry@rasflaw.com, sferry@ecf.courtdrive.com
Todd S Garan (IP)                       ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com; tgaran@aldridgepite.com
Nichole Glowin (CR)                     nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
Erica T Loftis Pacheco (CR)             erica.loftispacheco@bonialpc.com
Valerie Smith (IP)                      claims@recoverycorp.com
David A Tilem (DB)                      davidtilem@tilemlaw.com, DavidTilem@ecf.inforuptcy.com; joanfidelson@tilemlaw.com;
                                        JoanFidelson@ecf.inforuptcy.com; DianaChau@tilemlaw.com;
                                        malissamurguia@tilemlaw.com; MalissaMurguia@ecf.inforuptcy.com
Edward A Treder (IP)                    cdcaecf@bdfgroup.com
US Trustee (LA)                         ustpregion16.la.ecf@usdoj.gov
Hatty K Yip (TR)                        hatty.yip@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On 7/2/2019, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 7/2/2019,, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Hon. Robert N. Kwan, USBC, Central District of California, 255 E. Temple Street, Suite 1682, Los Angeles CA 90012



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 7/2/2019                       Baruch C. Cohen, Esq.                                           /s/ Baruch C. Cohen
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
